EXHIBIT 10.1













STOCK PURCHASE AGREEMENT

AMONG

DS HEALTHCARE, INC.,

W/R GROUP, INC.,

WR GROUP IC-DISC, INC.,

STEFAN RUSSELL,

AND

CAREY WILLIAMS

As of JULY 31, 2015

















--------------------------------------------------------------------------------







TABLE OF CONTENTS




 

 

Page

ARTICLE I

PURCHASE OF THE SUBJECT SHARES

1

1.1

Sale and Purchase

1

1.2

The Closing

7

1.3

Actions at the Closing

7

1.4

Additional Actions

8

1.12

Transfer Books; Bank Accounts

8

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

8

2.1

Organization, Qualification and Corporate Power

8

2.2

Capitalization

9

2.3

Authorization of Transaction

10

2.4

Non-contravention

10

2.5

Subsidiaries

11

2.6

Compliance with Laws

11

2.7

Financial Statements

11

2.8

Absence of Certain Changes

12

2.9

Undisclosed Liabilities

12

2.10

Tax Matters

12

2.11

Assets

14

2.12

Owned Real Property

14

2.13

Real Property Leases

14

2.14

Contracts

15

2.15

Accounts Receivable

16

2.16

Powers of Attorney

17

2.17

Insurance

17

2.18

Warranties

17

2.19

Litigation

17

2.20

Employees

17

2.21

Employee Benefits

18

2.22

Environmental Matters

20











--------------------------------------------------------------------------------











2.23

Legal Compliance

20

2.24

Customers

20

2.25

Permits

21

2.26

Certain Business Relationships with Affiliates

21

2.27

Brokers’ Fees

21

2.28

Books and Records

21

2.29

Intellectual Property

21

2.30

Minute Books

 

2.31

Disclosure

22

2.32

Duty to Make Inquiry

22

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

23

3.1

Organization, Qualification and Corporate Power

23

3.2

Capitalization

23

3.3

Authorization of Transaction

24

3.4

Noncontravention

24

3.5

Purchaser Subsidiaries

24

3.6

Exchange Act Reports

25

3.7

Compliance with Laws

25

3.8

Financial Statements

26

3.9

Absence of Certain Changes

26

3.10

Undisclosed Liabilities

26

3.11

Off-Balance Sheet Arrangements

26

3.12

Tax Matters

27

3.13

Assets

28

3.14

Owned Real Property

28

3.15

Real Property Leases

28

3.16

Contracts

29

3.17

Accounts Receivable

29

3.18

Powers of Attorney

30

3.19

Insurance

30

3.20

Warranties

30

3.21

Litigation

30











--------------------------------------------------------------------------------











3.22

Employees

30

3.23

Employee Benefits

31

3.24

Environmental Matters

31

3.25

Permits

31

3.26

Certain Business Relationships with Affiliates

31

3.27

Brokers’ Fees

32

3.28

Disclosure

32

3.29

Interested Party Transactions

32

3.30

Duty to Make Inquiry

32

3.31

Accountants

32

3.32

Minute Books

33

3.33

Board Action

33

 

 

 

ARTICLE IV

COVENANTS

33

4.1

Closing Efforts

33

4.2

Governmental and Thirty Party Notices and Consents

33

4.3

Form 8-K

33

4.4

Operation of Company’ Business

33

4.5

Access to Information

35

4.6

Required Financing

35

4.7

Operation of Purchaser’s Business

36

4.8

Access to Purchaser Information

37

4.9

Post-Closing Operation of the Businesses of the Company

 

4.10

Expenses

38

 

 

 

ARTICLE V

CONDITIONS TO CONSUMMATION OF PURCHASE OF SUBJECT SHARES

39

5.1

Conditions to Each Party’s Obligations

39

5.2

Conditions to Obligations of the Purchaser

39

5.3

Conditions to Obligations of the Stockholders and the Company

41

 

 

 

ARTICLE VI

INDEMNIFICATION

42

6.1

Indemnification by the Stockholders

42

6.2

Indemnification by the Purchaser

42











--------------------------------------------------------------------------------











6.3

Indemnification Claims

43

6.4

Survival of Representations and Warranties

45

6.5

Limitations on Claims for Indemnification

45

 

 

 

ARTICLE VII

TERMINATION

46

7.1

Termination by Mutual Agreement

46

7.2

Termination for Failure to Close

46

7.3

Termination by Operation of Law

46

7.4

Termination for Failure to Perform Covenants or Conditions

46

7.5

Effect of Termination or Default; Remedies

46

7.6

Remedies; Specific Performance

47

 

 

 

ARTICLE VIII

MISCELLANEOUS

47

8.1

Press Releases and Announcements

47

8.2

No Third Party Beneficiaries

47

8.3

Entire Agreement

47

8.4

Succession and Assignment

47

8.5

Counterparts and Facsimile Signature

48

8.6

Headings

48

8.7

Notices

48

8.8

Governing Law

49

8.9

Amendments and Waivers

49

8.10

Severability

49

8.11

Submission to Jurisdiction

49

8.12

Waiver of Jury Trial

50

8.13

Construction

50




EXHIBITS




Exhibit A

Form of Williams Employment Agreement

Exhibit B

Form of Russell Employment Agreement

Exhibit C

Form of Stockholders Agreement

Exhibit D

Form of Merger Agreement

Exhibit E

Form of Legal Opinion of Stockholders and Company Counsel

Exhibit F

Form of Legal Opinion of Purchaser Counsel











--------------------------------------------------------------------------------







STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 31, 2015, by
and among DS Healthcare Group, Inc., a Florida corporation (the “Purchaser”),
W/R Group, Inc., an Arizona corporation (the “Company”); Stefan Russell
(“Russell”); Carey Williams (“Williams”); and, solely for purposes of Section
1.2(b) of this Agreement, WR Group IC-Disc, Inc., a Nevada corporation
(“DiscCo”).  Russell and Williams are hereinafter sometimes individually
referred to as a “Stockholder” and collectively, as the “Stockholders.”  The
Purchaser, the Company and the Stockholders are each a “Party” and referred to
collectively herein as the “Parties.”

W I T N E S S E T H:

WHEREAS, this Agreement contemplates the purchase by the Purchaser of 100% of
the shares of capital stock of the Company (the “Subject Shares”) from the
Stockholders in consideration for the Total Consideration (defined in Section
1.2 below) payable as set forth in this Agreement; and

WHEREAS, simultaneously with the closing of the purchase of the Subject Shares,
(a) each of Williams and Russell shall enter into five year Employment
Agreements with the Company and the Purchaser (defined in Section 1.4 below),
and (b) the Parties shall enter into a Stockholders Agreement (defined in
Section 1.4 below), all as hereinafter described; and

WHEREAS, following the closing of the purchase of the Subject Shares, it is
contemplated that DSH shall acquire, though a merger transaction, 100% of the
capital stock of DiscCo pursuant to the terms of the “Merger Agreement”
(hereinafter defined), whereupon DiscCo shall be merged into WRG Acquisition
Corp. (“MergerCo”), a wholly owned Nevada subsidiary of DSH, and MergerCo, as
the Surviving Corporation, shall change its name to WR Group-IC Disc, Inc; and

WHEREAS, the Stockholders and the board of directors of the Company believe that
the sale of the Subject Shares to the Purchaser is in the best interests of the
Stockholders and the Company, and the Purchaser and its board of directors
believe that the purchase of the Subject Shares is in the best interests of the
Purchaser and its stockholders.

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, agree as follows:




ARTICLE I
PURCHASE OF THE SUBJECT SHARES

1.1

Sale and Purchase.  

(a)

As at the date of this Agreement and at the Closing Date, the Company is
authorized by its Articles of Incorporation to issue an aggregate of 1,000
shares of common stock, no par value per share (the “Company Common Stock”).  As
at the date of this Agreement and at the Closing Date, an aggregate of 1,000
shares of Company Common Stock are issued and outstanding, of which 500 shares
(50%) are owned of record and beneficially by Williams and 500 shares (50%) are
owned of record and beneficially by Russell.   The shares of Company Common
Stock owned of record and beneficially by Williams and Russell are collectively
referred to in this Agreement as the “Subject Shares.”











--------------------------------------------------------------------------------







(b)

Upon and subject to the terms and conditions set forth in this Agreement, on the
Closing Date (hereinafter defined) each of the Stockholders shall sell, transfer
and assign (collectively, “Transfer”) to the Purchaser, and the Purchaser shall
purchase and acquire from the Stockholders, 100% of the issued and outstanding
Subject Shares.

(c)

The Transfer of the Subject Shares to the Purchaser shall be accomplished by the
Stockholders’ delivery to the Purchaser of stock certificates evidencing and
representing all, and not less than all, of the Subject Shares, accompanied by
stock powers and assignments duly executed by each of the Stockholders with
their signatures duly notarized.

1.2

Consideration.  In consideration for the sale and Transfer of the Subject
Shares, on the Closing Date, the Purchaser shall pay to the Stockholders an
aggregate of Forty-Two Million Two Hundred and Fifty Thousand ($42,250,000)
Dollars (the “Total Consideration”), allocated among the Base Purchase Price and
the Earn-Out Payments as set forth below.  Such Total Consideration shall be
payable as set forth below.

(a)

Base Purchase Price.  On the Closing Date, the Purchase shall pay to the
Stockholders in cash, by wire transfer of immediately available funds to
separate bank accounts designated by each Stockholder, the sum of Thirty Million
($30,000,000) Dollars (the “Base Purchase Price”).  The Base Purchase Price
shall be payable to the Stockholders, as follows:

(i)

Fifteen Million ($15,000,000) Dollars shall be paid to Williams, and

(ii)

Fifteen Million ($15,000,000) Dollars shall be paid to Russell.

(b)

Earn-Out Payments.

(i)

Definitions. For purposes of this Agreement, the following terms shall be
defined as follows:

(1)

“Corporations” shall mean the Company and DiscCo, collectively.

(2)

“DSH Common Stock” shall mean the common stock, par value $0.001 per share, of
the Purchaser.

(3)

“Earn-Out Payments” shall mean payments to the Stockholders of up to an
aggregate of fifty percent (50%) of the accumulated Pre-Tax Profits, up to a
maximum aggregate amount of $12,250,000, payable as set forth in this Section
1.2(b).

(4)

“Market Value” with respect to the DSH Common Stock, on any record date or other
date for determination of value, shall be deemed to be the average of the
closing price per share during the twenty (20) trading days before such record
or determination date. For the purpose of all relevant provisions of this
Agreement, the closing price for each day shall be the last reported sale price
as reported by the Nasdaq Stock Exchange.

(5)

“Person” shall mean any individual, corporation, partnership, limited liability
company, trust, or other entity.

(6)

“Pre-Tax Profits” shall mean the net combined or consolidated profits of the
Corporations, exclusive of and after elimination of all inter-company
transactions, as





2




--------------------------------------------------------------------------------







determined in accordance with generally accepted accounting principles (“GAAP”),
applied on a consistent basis and consistent with the historical reporting
practices of such Corporations, and after deduction of all salaries and bonuses,
but before deductions for (A) income taxes, (B) depreciation and amortization of
intangible assets, (C) payments in respect of interest charges on any “Required
Financing” (hereinafter defined) incurred by Purchaser, and (D) payments of any
performance bonus or profit participation payable in respect of the applicable
Fiscal Measuring Year to the Stockholders pursuant to their respective
Employment Agreements (defined in Section 1.4 below).

(7)

“Sale of Control” shall mean, as applied to the Purchaser and its consolidated
Subsidiaries, or either or both of the Corporations, as applicable, the sale of
all or substantially all of the assets or securities of any such Person, whether
by merger, consolidation, tender offer, or like combination, in any transaction
whereby the ability to elect a majority of the members of the board of directors
of such Person(s) shall be vested in unaffiliated third parties.

(ii)

Agreement of the Stockholders and Allocation of Earn-Out Payments.  Russell
hereby acknowledges, understands, and agrees to (i) irrevocably and
unconditionally assign all of his rights to receive the Earn-Out Payments to
Williams or Williams’ assignees, (ii) irrevocably waive all of his rights to
collect, consent to or otherwise enforce the right of the Stockholders to
receive any or all of such Earn-Out Payments, and (iii) irrevocably assigns all
of such rights and interest in and to the Earn-Out Payments to Williams.
 Accordingly, all payments in respect of the Earn-Out shall be payable solely to
Williams or his designated assigns and all rights to enforce the rights of the
Stockholders to the Earn-Out Payments shall be vested solely in Williams.

(iii)

Annual Earn-Out Payments. Commencing upon the Closing Date, the Stockholders
shall be entitled to receive, upon the terms and subject to the conditions
hereinafter set forth, Earn-Out Payments equal to up to 50% of the accumulated
Pre-Tax Profits of the Corporations for the five consecutive fiscal years of the
Corporations ending December 31, 2020 (the “Earn-Out Period”), until the
Stockholders have received a maximum aggregate amount not to exceed $12,250,000.
 In the event and to the extent that the Pre-Tax Profits of the Corporation in
any one of the five (5) fiscal years of the Company ending December 31, 2016,
December 31 2017, December 31 2018, December 31 2019 and December 31, 2020,
subject to extension as set forth in  Section 1.2(b)(iv) below (each a
“Measuring Fiscal Year” and collectively, the “Fiscal Measuring Years”) shall
equal or exceed $8,500,000 (the “Minimum Pre-Tax Profits”), the Stockholders
shall be entitled to receive an Earn-Out Payment in the amount of $2,450,000
(the “Annual Earn-Out Payment”), which Annual Earn-Out Payment shall be
allocated as between cash and shares of DSH Common Stock in accordance with
Section 1.2(b)(vi) below.  In the event that for any reason the actual Pre-Tax
Profits in any one Measuring Fiscal Year shall be less than the Minimum Pre-Tax
Profits, then and in such event, the Annual Earn-Out Payment that the
Stockholders shall be entitled to receive in respect of such Measuring Fiscal
Year (the “Shortfall Measuring Year”) shall be twenty-five (25%) percent of the
actual Pre-Tax Profits earned by the Corporations in such Shortfall Measuring
Year.  

(iv)

Extension of Earn-Out Period; Maximum Annual and Total Earn-Out Payments.
 Notwithstanding anything to the contrary, express or implied, set forth in this
Agreement, in the event that, for any reason, the Stockholders shall have not
received the full $12,500,000 of Earn-Out Payments as at the end of the initial
five (5) Fiscal Measuring Years ending December 31, 2020, the Earn-Out Period
shall be automatically extended and the Earn-Out Payments shall continue in
accordance with the provision of this Section 1.2(b) in each of the next
immediately succeeding Fiscal Years thereafter until all $12,500,000 of Earn-Out
Payments shall have been received by the Stockholder.  In addition, and for the
avoidance of doubt, in no event shall the maximum amount of Annual Earn-Out
Payment payable to the Stockholders in respect of any one Measuring Year exceed
$2,450,000, nor may the total of all Earn-Out Payments payable to the
Stockholders over the Earn-Out Period exceed $12,500,000.





3




--------------------------------------------------------------------------------







(v)

Crediting of Excess Pre-Tax Profits.  In the event that the actual Pre-Tax
Profits earned by the Corporations in any one or more Fiscal Measuring Year
during the Earn-Out Period shall exceed the Minimum Pre-Tax Profits, then the
amount of any actual Pre-Tax Profits in excess of the Minimum Pre-Tax Profits
(the “Excess Pre-Tax Profits”) shall be deemed to be Pre-Tax Profits for any
prior or subsequent Shortfall Measuring Year, and the Earn-Out Payment for such
Shortfall Measuring Year shall be recalculated to reflect the addition of such
Excess Pre-Tax Profits, subject at all times to the aggregate maximum of
$2,450,000 of Earn-Out Payments during each Measuring Fiscal Year. If such
recalculation results in an increase in the Earn-Out Payment to which
Stockholders would have been entitled with respect to a prior Fiscal Measuring
Year, then, Purchaser shall remit such additional Earn-Out Payment, subject to
the provisions of this Section 1.2(b), no later than thirty (30) days following
such determination by the appropriate representative of the Purchaser.

(vi)

Allocation of Earn-Out Payments. Ninety percent (90%) of each Annual Earn-Out
Payment (a maximum of $2,200,000), shall be paid via wire transfer to the bank
account designated by the appropriate Stockholder (“Cash Earn-Out Payments”),
and ten percent (10%) of each Annual Earn-Out Payment (a maximum of $250,000),
shall be paid in shares of DSH Common Stock, with a Market Value valued as of
the Closing Date. On the Closing Date, the Purchaser shall issue that number of
shares of DSH Common Stock determined by dividing (A) $1,250,000, by (B) the
Market Value of DSH Common Stock as of Closing Date (the “Stock Earn-Out
Payment”).  

(vii)

Payment of Stock-Earn Out Payment. On the Closing Date, the Purchaser shall
deliver the DSH Common Stock shares constituting the Stock Earn-Out Payment to a
third-party escrow account, to be maintained by Wilmington Trust Company or
other independent escrow agent reasonably acceptable to the Stockholders,
pursuant to an escrow agreement acceptable to the Parties hereto. During the
Earn-Out Period, up to 250,000 shares of DSH Common Stock shall be released to
the appropriate Stockholders annually during the Earn-Out Period within thirty
(30) days following delivery of calculation of the Pre-Tax Profits by the
appropriate representative of the Purchaser as to the Pre-Tax Profits earned
during the immediately preceding Fiscal Measuring Year.  Any shares of DSH
Common Stock not earned as of December 31, 2020 shall be tendered back to the
Purchaser after December 31, 2020.

(viii)

Payment of Cash Earn-Out Payments. During the Earn-Out Period, the Cash Earn-Out
Payments shall, on a quarterly basis following the end of each of the four
fiscal quarter ended March 31, June 30, September 30 and December 31 of each
Fiscal Measuring Year, be paid in an amount equal to the lower of (i) 25% of the
Pre-Tax Profits earned during the fiscal quarters in question or (ii) $550,000,
into a third-party escrow account reasonably acceptable to the Stockholders,
pursuant to an escrow agreement reasonably acceptable to the Parties hereto. The
Cash Earn-Out Payments shall be released to the appropriate Stockholder promptly
after delivery of a review and calculation by the appropriate representative of
the Purchaser of the Pre-Tax Profits of the Corporations in each calendar
quarter, but in no event later than fifty (50) days following the end of the
calendar quarter in question. Such quarterly Annual Earn-Out Payments are
subject to adjustment in the event the actual annual Pre-Tax Profits of the
Corporations earned for the full Fiscal Measuring Year in question (as reviewed
by the auditors for the Purchaser in connection with their audit of the
consolidated financial statements of DSH for such Fiscal Measuring Year) result
in an increase or decrease of such quarterly Annual Earn-Out Payments made.  

(ix)

Letter of Credit. In order to secure payment of the Cash Earn-Out Payments, so
long as the Pre-Tax Profits shall equal or exceed the $8,500,000 of Minimum
Pre-Tax Profits in any one Fiscal Measuring Year, unless such requirement shall
be waived in writing by the Stockholders for consideration reasonably
satisfactory to the Stockholders, the Purchaser shall purchase a one-year bank
letter of credit to insure payment of the Cash Earn-Out Payment payable in the
next





4




--------------------------------------------------------------------------------







succeeding Fiscal Measuring Year, which letter of credit  shall (subject to
achievement of the Minimum Pre-Tax Profits at the end of the applicable Fiscal
Measuring Year) be renewed annually during the five Fiscal Measuring Years.

(x)

Dispute Resolution. In the event that a Stockholder shall dispute the
information set forth by the Purchaser in the annual reports setting forth
Pre-Tax Profits (the “Earn-Out Reports”), then within thirty (30) calendar days
following the date of delivery of such Earn-Out Report, Stockholder shall
provide written notice to the Purchaser specifying the amount disputed and the
basis for the dispute, together with supporting documentation reflecting the
analysis of and justification for any recomputation made. Stockholders and
Purchaser shall make good faith efforts to resolve the dispute through
negotiations for a period of 30 calendar days following the receipt of the
written notice defining and describing the nature of the dispute. In the event
that the parties are unable to finally resolve the dispute within such 30
calendar-day period, the parties to the dispute may elect by mutual agreement to
extend the period of negotiation and may elect by mutual agreement to engage a
mediator to assist in such negotiation. To the extent that any matter remains
unresolved following such negotiations, Purchaser and Stockholders shall jointly
select an independent accountant of recognized national standing to resolve any
remaining disagreements, which independent accountant shall not have provided
services to Purchaser, Stockholders, or Company during the five-year period
preceding the date of its selection (the “Independent Accountant”). Purchaser
and Stockholders shall use their respective commercially reasonable efforts to
cause such Independent Accountant to make its determination within 30 calendar
days of accepting its selection. Within 10 business days after the date of
determination of such Independent Accountant, Purchaser shall pay the amount of
cash and cause the escrow agent to issue the number of shares of DSH Common
Stock to Stockholders for the applicable Earn-Out Payment, if any, in the manner
set forth herein. The decision of the Independent Accountant shall be a final,
binding, and conclusive resolution of the parties’ dispute, shall be
non-appealable, and shall not be subject to further review. If the Independent
Accountant’s decision indicates that the applicable Pre-Tax Profits in question
are equal to or greater than 110% of the amount previously reported by Purchaser
in the applicable Earn-Out Report, then Purchaser shall be responsible for
payment of all reasonable costs and expenses incurred by Stockholders in
connection with the dispute, including all costs and expenses of the Independent
Accountant.  In all other cases, the Stockholders shall be responsible for
payment of all reasonable costs and expenses incurred by Stockholders in
connection with the dispute, including all costs and expenses of the Independent
Accountant.

(xi)

Conduct of Business During Earn-Out Periods. Purchaser acknowledges and agrees
that the ability of the Corporations to meet the Minimum Pre-Tax Profits and the
ability of the Parties to calculate fairly and measure the performance of the
Corporations relative to such targets during each Fiscal Measuring Year will
depend to a significant degree upon maintaining the businesses of the
Corporations.  Purchaser (including for all purposes of this Section 1.2(b)(xi),
Purchaser’s Subsidiaries and Affiliates, including the Corporations) agree (i)
to act in good faith at all times during each Fiscal Measuring Year during the
Earn-Out Period; (ii) to not fail to take any action that would be required by
reasonable, skillful, prudent, and diligent business persons engaged in the
independent operation of a business similar to the business of the Corporations
or the Purchaser; and (iii) not to take any action that would be unfairly
prejudicial or discriminatory to the business of the Corporations or the
Purchaser, the Corporations, or the interests of any Stockholder in receiving
the Earn-Out Payments. Without limiting the generality of the foregoing, during
the Earn-Out Period, Purchaser will ensure as follows:

(1)

Purchaser will act in good faith and, acting as a reasonably, skillful, prudent,
and diligent person engaged in the independent operation of a business similar
to the business of the Corporations, use its reasonable best efforts to enable
the Corporations the Minimum Pre-Tax Profits during the Earn-Out Period,
including providing the Corporations with sufficient liquidity in order to make
the capital expenditures contemplated in the agreed-upon budgets of the
Corporations;





5




--------------------------------------------------------------------------------







(2)

Purchaser will review, and discuss with Stockholders, the future product
sourcing plans and future product pricing plans of the business of the
Corporations. Purchaser will ensure that such plans are consistent with
preserving the reputation and market position of the products manufactured and
the brands owned by the Corporations;

(3)

Purchaser and Stockholders will review and discuss, any recommendations for any
new licenses, or material changes to, terminations or extensions of, existing
licenses in connection with the business of the Corporations, and in so doing,
Purchaser shall act as a reasonable, skillful, prudent, and diligent person
engaged in the independent operation of a business similar to the business of
the Corporations;

(4)

Purchaser will use its reasonable best efforts to encourage and facilitate the
growth and development of the Corporations;

(5)

Neither Corporation will be wound up, dissolved, or merged, amalgamated, or
otherwise reorganized such that either Corporation or the business of the
Corporations is no longer readily identifiable as a discreet business entity;

(6)

Separate books and records will be maintained related to each Corporation
sufficient to allow independent verification of the results of the operations of
the Corporations through the Earn-Out Period, for purposes of calculating
Pre-Tax Profits;

(7)

Unless Purchaser has received prior written authorization from the Stockholders,
neither Corporation will accelerate or delay the recognition of revenue or
expense or delay investment in working or fixed capital, but shall account of
such items in accordance with GAAP; and

(8)

Purchaser shall not terminate, hinder, obstruct, or adversely alter in any
respect any arrangements, written agreements, or business relationships in
effect as of the Closing Date between the Corporations and its agents or
suppliers or customers if such action would not be taken by reasonable,
skillful, prudent, and diligent business persons engaged in the independent
operation of a business similar to the business of the Corporations.

(xii)

Accelerated Payments. In the event that any of the following events (each, a
“Trigger Event”) occurs, then within five business days after the occurrence of
such Trigger Event, Purchaser shall pay the amounts of cash and issue the number
of shares of DSH Common Stock (or cause to be issued or paid) to Stockholders in
accordance with the maximum amount of Earn-Out Payments that could otherwise be
earned by Stockholders pursuant to this Section 1.2(b), regardless of whether
the Minimum Pre-Tax Profits have been or will be achieved for such Fiscal
Measuring Year:

(1)

Purchaser violates any of the terms of Section 1.2(b) in any material respect,
and Purchaser does not cure such violation within sixty (60) calendar days of
receipt of notice of such violation;

(2)

Except in connection with a Sale of Control of the Purchaser and its
consolidated Subsidiaries (including the Corporations), the Purchaser shall
effect a Sale of Control or either or both of the Corporations;

(3)

Purchaser or the Corporations dissolve or terminate their existence as a going
business concern;





6




--------------------------------------------------------------------------------







(4)

Purchaser becomes insolvent, suffer the entry of a judgment, decree, or order
for relief by a court of competent jurisdiction in an involuntary proceeding
commenced under any bankruptcy or insolvency laws that is not promptly stayed or
reversed, commence any voluntary preceding under any bankruptcy or insolvency
laws, undertake any type of general creditor work out, or make a general
assignment for the benefit of creditors; or

(5)

Purchaser or the Corporations takes any corporate or other action to authorize
or cause any of the foregoing.

1.3

The Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of CKR Law LLP, in New York, New
York, commencing at 10:00 a.m. local time, or via the exchange of electronic
signature pages, on such date as all of the conditions to the obligations of the
Parties to consummate the transactions contemplated hereby have been satisfied
or waived, on such mutually agreeable later date as soon as practicable after
the satisfaction or waiver of all conditions (excluding the delivery of any
documents to be delivered at the Closing by any of the Parties) set forth in
Article V hereof (the “Closing Date”).  In no event shall the Closing and the
Closing Date be later than November 30, 2015 (the “Outside Closing Date”),
unless otherwise approved in writing by each of the Stockholders and the
Purchaser.   As used in this Agreement, the term “Business Day” means any day
other than a Saturday, a Sunday or a day on which banks in the state of New York
are required or authorized by applicable Law to close.  

1.4

Actions at the Closing.  At the Closing:

(a)

the Stockholders and the Company shall deliver to the Purchaser the stock
certificates evidencing the Subject Shares, duly endorsed for Transfer as
contemplated hereby;

(b)

the Stockholders and the Company shall deliver to the Purchaser the various
certificates, instruments and documents required to be delivered by the Company
pursuant to Sections 5.1 and 5.2;

(c)

the Purchaser shall deliver to the Company and the Stockholders the various
certificates, instruments and documents required to be delivered by the
Purchaser and/or its subsidiaries pursuant to Sections 5.1 and 5.3;

(d)

the  Purchaser shall pay to Williams the sum of Fifteen Million ($15,000,000)
Dollars by wire transfer of immediately available funds to a bank account
designated by Williams;

(e)

the  Purchaser shall pay to Russell the sum of Fifteen Million ($15,000,000)
Dollars by wire transfer of immediately available funds to a bank account
designated by Russell;

(f)

Williams and the Company shall enter into a five-year employment agreement in
substantially the form of Exhibit A annexed hereto and made a part hereof (the
“Williams Employment Agreement”);

(g)

Russell shall enter into a five-year employment agreement with DSH and MergerCo,
as the Surviving Corporation, in substantially the form of Exhibit B annexed
hereto and made a part hereof (the “Russell Employment Agreement”);

(h)

Williams, Russell, the Company and the Purchaser shall each execute and deliver
the stockholders agreement in the form of Exhibit C annexed hereto and made a
part hereof (the “Stockholders Agreement”);





7




--------------------------------------------------------------------------------







(i)

Russell, DiscCo, the Purchaser and MergerCo shall have entered into an agreement
and plan of merger in the form of Exhibit D annexed hereto and made a part
hereof (the “Merger Agreement”); and

(j)

DiscCo shall pay to Williams the outstanding accrued principal and interest
payable under that certain Secured Promissory Note (the “Note”) as set forth
therein by wire transfer of immediately available funds to a bank account
designated by Williams.

1.5

Additional Actions.  If at any time after the Closing Date, the Parties shall
consider or be advised that any deeds, bills of sale, assignments or assurances
or any other acts or things are reasonably necessary, desirable or proper (a) to
vest, perfect or confirm, of record or otherwise, in the Purchaser, its right,
title or interest in, to or under any of the rights, privileges, powers,
franchises, properties or assets of the Subject Shares or the Company, or (b)
otherwise to carry out the purposes of this Agreement, Purchaser and the Company
and their proper officers and directors or their designees shall be authorized
(to the fullest extent allowed under applicable Law) to execute and deliver, in
the name and on behalf of either the Purchaser or the Company, all such deeds,
bills of sale, assignments and assurances and do, in the name and on behalf of
the Company, all such other acts and things necessary, desirable or proper to
vest, perfect or confirm its right, title or interest in, to or under any of the
rights, privileges, powers, franchises, properties or assets of the Company and
the Subject Shares, as applicable, and otherwise to carry out the purposes of
this Agreement.

1.6

Transfer Books; Bank Accounts.  On the Closing Date, the minute books and the
stock books of the Company shall be delivered to the Purchaser.   In addition, a
person designated by the Purchaser (the “Purchaser Representative”) shall be
added to the bank accounts of the Company as an authorized signatory.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS AND THE COMPANY

The Stockholders, on a several but not joint basis, and the Company represent
and warrant to the Purchaser that the statements contained in this Article II
are true and correct, except as set forth in the disclosure schedule provided by
the Company to the Purchaser no later than thirty (30) days following the date
of this Agreement (the “Company Disclosure Schedule”). Except for the
representations and warranties contained in Sections 2.1, 2.2, 2.3 and 2.4,
which are made (subject only to the specific exceptions set forth below) without
qualification, all of the other representations and warranties of the Company
Stockholder contained in this Article II are made “to the knowledge” of the
Company or “to the knowledge” of the Stockholders.  For purposes of this
Article II, the phrase “to the knowledge” or any phrase of similar import shall
be deemed to refer to the actual knowledge of the Stockholders, after due
inquiry, and acting in his capacity as a stockholder, executive officer and
director of the Company.

The Company Disclosure Schedule shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Article II; and to the
extent that it is clear from the context thereof that such disclosure also
applies to any other numbered paragraph contained in this Article II, the
disclosures in any numbered paragraph of the Disclosure Schedule shall qualify
such other corresponding numbered paragraph in this Article II.  

2.1

Organization, Qualification and Corporate Power.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Arizona.  The Company is duly qualified to conduct business and is in
good standing under the laws of each jurisdiction in which the nature of its
businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and





8




--------------------------------------------------------------------------------







would not reasonably be expected to have a Company Material Adverse Effect (as
defined below).  The Company has all requisite corporate power and authority to
carry on the businesses in which it is engaged and to own and use the properties
owned and used by it.  The Company has furnished or made available to the
Purchaser complete and accurate copies of its certificate of incorporation and
bylaws.  The Company is not in default under or in violation of any provision of
its certificate of incorporation, as amended to date, or its bylaws, as amended
to date.  The Company is a SubChapter S corporation within the meaning of
Section 1361, et. seq. of the Code. Notwithstanding the foregoing, due to the
fact that the Company operates in foreign jurisdictions via the Internet, both
domestically and internationally, no general representations as to
qualifications in all such jurisdictions can be made. However, to the knowledge
of the Stockholders, no claims have been made in any jurisdictions that the
Company is not qualified to conduct business there or is not in good standing
there.

For purposes of this Agreement, the term “Company Material Adverse Effect” means
a material adverse effect on the assets, business, financial condition, or
results of operations or future prospects of the Company; provided, however,
that changes or effects relating to the following clauses (a) through (i) shall
be deemed not to constitute a “Material Adverse Effect” and shall not be
considered in determining whether a “Material Adverse Effect” has occurred: (a)
changes in economic or political conditions or the financing, banking, currency
or capital markets in general; (b) changes in laws or orders or regulations or
interpretations thereof or changes in GAAP or accounting requirements or
principles or interpretations thereof or any other change or effect arising out
of or relating to any Action or Order before a Governmental Entity; (c) changes
affecting industries, markets or geographical areas in which the Company
conducts its business; (d) the negotiation, announcement, execution, pendency or
performance of this Agreement or the transactions contemplated hereby or any
communication by Purchaser or any of its Affiliates of its plans or intentions
(including in respect of employees) with respect to any of the business of the
Company; (e) the consummation of the transactions contemplated by this Agreement
or any actions by Purchaser taken pursuant to this Agreement or in connection
with the transactions contemplated hereby; (f) any natural disaster or any acts
of terrorism, sabotage, military action, armed hostilities or war (whether or
not declared) or any escalation or worsening thereof, regardless of whether
occurring or commenced before or after the date of this Agreement; (g)
fluctuations or changes in the value of the Euro, the United States dollar or
any adverse event affecting the European Union generally; (h) any other events
or circumstances beyond the reasonable control of the Company; or (i) actions of
any Governmental Entity, defined below, not through the fault of the
Stockholders.

   

2.2

Capitalization.  The authorized capital stock of the Company consists of 1,000
shares of Company Common Stock.  As of the date of this Agreement and as of
immediately prior to the Closing Date, and without giving effect to the
transactions contemplated by this Agreement or any of the other Transaction
Documentation, 1,000 shares of Company Common Stock are issued and outstanding.
 Fifty (50%) percent of the issued and outstanding shares of Company Common
Stock is owned of record and beneficially by Russell and fifty (50%) percent of
the issued and outstanding shares of Company Common Stock is owned of record and
beneficially by Williams.  There are no other shares of capital stock of either
the Company issued and outstanding and there are no options, warrants,
convertible notes or debentures or other rights (whether under Contract or
otherwise) granting any Person the right to acquire or subscribe to any capital
stock of the Company. All of the issued and outstanding shares of Company Common
Stock has been duly authorized, validly issued, fully paid, non-assessable and,
effective as of the Closing Date, free of all preemptive rights.  Except for a
stock buy/sell agreement among the Stockholders, as amended to date (the
“Buy/Sell Agreement”), to the knowledge of the Stockholders, there are no other
agreements among other parties, to which the Company or the Stockholders are
parties, and to which they are bound, with respect to the voting (including
without limitation voting trusts or proxies) or sale or transfer (including
without limitation agreements relating to rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of the Company.  At the





9




--------------------------------------------------------------------------------







Closing Date, the Buy/Sell Agreement shall automatically and without any further
action on the part of the Company or the Stockholders, terminate in accordance
with its terms.

2.3

Authorization of Transaction.  The Company has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
 By their execution and delivery of this Agreement each of the Stockholders,
both in their individual capacities and as members of the board of directors of
the Company, do hereby approve and adopt in all respects this Agreement and all
of the transactions contemplated by this Agreement and the Exhibits and
Schedules hereto (collectively, the “Transaction Documents”) and do hereby
acknowledge that such approval by each of the Stockholders, represents the vote
of all of stockholders of the Company as required by applicable Law.  The
consummation of the transactions contemplated hereby has been duly and validly
authorized by all necessary individual and corporate action on the part of the
Company and the Stockholders.  This Agreement and the Exhibits hereto have been
duly and validly executed and delivered by the Stockholders and the Company and
constitutes a valid and binding obligation of the Stockholders and the Company,
enforceable against them in accordance with their respective terms, except as
such enforceability may be limited under applicable bankruptcy, insolvency and
similar laws, rules or regulations affecting creditors’ rights and remedies
generally and to general principles of equity, whether applied in a court of law
or a court of equity.

2.4

Non-contravention.  Neither the execution and delivery by Stockholders or the
Company of this Agreement nor the consummation by the Stockholders and the
Company of the transactions contemplated hereby will (a) conflict with or
violate any provision of the certificate of incorporation or bylaws of the
Company, as amended to date, (b) require on the part of the Stockholders or the
Company any filing with, or any permit, authorization, consent or approval of,
any court, arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency (a “Governmental Entity”) except
as set forth or otherwise contemplated in this Agreement, the Merger Agreement,
or any of the Transaction Documents, (c) conflict with, result in a breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party the
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which the Stockholders or the Company is a
party or by which the Company is bound or to which any of their assets is
subject, except for (i) any conflict, breach, default, acceleration,
termination, modification or cancellation in any contract or instrument set
forth in Section 2.4 of the Company Disclosure Schedule, for which the
Stockholders or the Company is obligated to use its Reasonable Best Efforts to
obtain waiver, consent or approval pursuant to Section 4.2(b), (ii) any
conflict, breach, default, acceleration, termination, modification or
cancellation which would not reasonably be expected to have a Company Material
Adverse Effect and would not reasonably be expected to adversely affect the
consummation of the transactions contemplated hereby or (iii) any notice,
consent or waiver the absence of which would not have a Company Material Adverse
Effect and would not adversely affect the consummation of the transactions
contemplated hereby, (d) result in the imposition of any Security Interest (as
defined below) upon any assets of the Company, or (e) violate any federal,
state, local, municipal, foreign, international, multinational, Governmental
Entity or other constitution, law, statute, ordinance, principle of common law,
rule, regulation, code, governmental determination, order, writ, injunction,
decree, treaty, convention, governmental certification requirement or other
public limitation, U.S. or non-U.S., including Tax and U.S. antitrust laws
(collectively, “Laws”) applicable to the Stockholders or the Company or any of
its properties or assets.  For purposes of this Agreement: “Security Interest”
means any mortgage, pledge, security interest, encumbrance, charge or other lien
(whether arising by contract or by operation of law), other than (i) mechanic’s,
materialmen’s and similar liens, (ii) liens arising under worker’s compensation,
unemployment insurance, social security, retirement and similar legislation,
(iii) liens on goods in transit incurred pursuant to documentary letters of
credit, in each case arising in the Ordinary Course of Business (as defined
below) of the Company and not material to the Company; and (iv) interests
pledged or committed in the Ordinary





10




--------------------------------------------------------------------------------







Course of Business in connection with financing and vendor agreements; and
“Ordinary Course of Business” means the ordinary course of the businesses of the
Company, consistent with past custom and practice (including with respect to
frequency and amount).

2.5

Subsidiaries.  The Company does not have any subsidiaries.

2.6

Compliance with Laws.  The Company:

(a)

and the conduct and operations of its business, is in compliance with each Law
applicable to the Company or any of its properties or assets, except for any
violations or defaults that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect;

(b)

has complied with all federal and state securities laws and regulations,
including being current in all of its reporting obligations under such federal
and state securities laws and regulations;

(c)

has not, and the past and present officers, directors and Affiliates of the
Company has not, been the subject of, nor does any officer or director of the
Company has any reason to believe that the Company or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

(d)

has not been the subject of any voluntary or involuntary bankruptcy proceeding,
nor has it been a party to any material litigation;

(e)

has not, and the Stockholders or other past and present officers, directors and
Affiliates have not, been the subject of, nor does any officer or director of
the Company has any reason to believe that the Company or any of its officers,
directors or Affiliates will be the subject of, any civil, criminal or
administrative investigation or proceeding brought by any federal or state
agency having regulatory authority over such entity or person; and

(f)

does not and will not on the Closing, have any undisclosed liabilities,
contingent or otherwise, including but not limited to notes payable and accounts
payable, and is not a party to any executory agreements.

2.7

Financial Statements.  The Stockholders have provided or made available to the
Purchaser (a) the unaudited (after giving effect to the elimination of all
inter-company transactions as between the Company and DiscCo) balance sheets of
the Company (the “Company Balance Sheets”) at December 31, 2013 and December 31,
2014 (the “Company Annual Balance Sheets”), (b) the related statements of
operations and cash flows for the period from January 1, 2013 to December 31,
2013 and January 1, 2014 to December 31, 2014 (the “Company Annual Income
Statements” and together with the Company Annual Balance Sheets, the “Company
Annual Financial Statements”), and (c) the unaudited balance sheet and statement
of operations of the Company for the three (3) months ended March 31, 2015 (the
“2015 First Quarter Financial Statements”).  Prior to the Closing Date, the
Stockholders will cause the Company to deliver to the Purchaser the unaudited
statements of operations of the Company for the six (6) months ended June 30,
2015 and, if required under Regulation S-X, as promulgated under the Securities
Act of 1933, as amended (the “Securities Act”), the unaudited statements of
operations of the Company for the nine (9) months ended September 30, 2015
 (collectively, together with the 2015 First Quarter Financial Statements, the
“Interim Financial Statements”).  The Company Annual Financial Statements and
the Interim Financial Statements have been, and when delivered, will have been,
prepared





11




--------------------------------------------------------------------------------







in accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, fairly present in all material respects the financial
condition, results of operations and cash flows of the Company and as of the
respective dates thereof and for the periods referred to therein.  

2.8

Absence of Certain Changes.  Since March 31, 2015, and except as set forth in
Section 2.8 of the Company Disclosure Schedule, (a) to the knowledge of the
Stockholders and the Company, there has occurred no event or development which,
individually or in the aggregate, has had, or could reasonably be expected to
have in the future, a Company Material Adverse Effect, and (b) the Company has
not taken any of the actions set forth in paragraphs (a) through (m) of
Section 4.4.

2.9

Undisclosed Liabilities.  Except as set forth in Section 2.9 of the Company
Disclosure Schedule, the Company has no liabilities (whether known or unknown,
whether absolute or contingent, whether liquidated or unliquidated and whether
due or to become due), except for (a) liabilities shown on the Company March 31,
2015 Balance Sheet referred to in Section 2.7, (b) liabilities not exceeding
$25,000 in the aggregate that have arisen since March 31, 2015 in the Ordinary
Course of Business and (c) contractual and other liabilities incurred in the
Ordinary Course of Business which are not required by GAAP to be reflected on a
balance sheet.

2.10

Tax Matters.  

(a)

For purposes of this Agreement, the following terms shall have the following
meanings:

(i)

“Taxes” means all taxes, charges, fees, levies or other similar assessments or
liabilities, including without limitation income, gross receipts, ad valorem,
premium, value-added, excise, real property, personal property, sales, use,
transfer, withholding, employment, unemployment insurance, social security,
business license, business organization, environmental, workers compensation,
payroll, profits, license, lease, service, service use, severance, stamp,
occupation, windfall profits, customs, duties, franchise and other taxes imposed
by the United States of America or any state, local or foreign government, or
any agency thereof, or other political subdivision of the United States or any
such government, and any interest, fines, penalties, assessments or additions to
tax resulting from, attributable to or incurred in connection with any tax or
any contest or dispute thereof.

(ii)

“Tax Returns” means all United States of America, state, local or foreign
government reports, returns, declarations, statements or other information
required to be supplied by the Company or the Stockholders to a taxing authority
in connection with the Taxes.

(b)

The Company has elected to be taxed as a SubChapter S corporation under Section
1361 et. seq. of the Code since June 7, 2001.  The Company has no potential
built in gain tax under Section 1374 of the Code.

(c)

Except as set forth in Section 2.10 of the Company Disclosure Schedule, each of
the Stockholders has filed on a timely basis (taking into account any valid
extensions) all material Tax Returns that it was required to file, and all such
Tax Returns were complete and accurate in all material respects.  The Company is
not and has never been a member of a group of corporations with which it has
filed (or been required to file) consolidated, combined or unitary Tax Returns,
other than a group of which only the Company and the DiscCo are or were members.
 The Stockholders and the Company, as applicable, have paid on a timely basis
all Taxes that were due and payable in accordance with the Tax Returns.  The
unpaid Taxes of the Company  for tax periods through the Company Balance Sheet
Date do not exceed the accruals and reserves for Taxes (excluding accruals and
reserves for deferred Taxes





12




--------------------------------------------------------------------------------







established to reflect timing differences between book and Tax income) set forth
on the Company Balance Sheet.  Except as set forth in Section 2.10 of the
Company Disclosure Schedule, the Stockholders have no actual or potential
liability for any Tax obligation of any taxpayer other than the Company and
DiscCo (including without limitation any affiliated group of corporations or
other entities that included the Company or DiscCo during a prior period).  All
Taxes that the Company or DiscCo is or was required by law to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper Governmental Entity.

(d)

Except as set forth in Section 2.10 of the Company Disclosure Schedule, the
Stockholders have delivered or made available to the Purchaser complete and
accurate copies of all federal income Tax Returns, examination reports and
statements or notices of deficiencies assessed or proposed to be assessed
against or agreed to by the Stockholders or the Company since the date of the
Company’s incorporation (the “Organization Date”).  No examination or audit of
any Tax Return of the Stockholders or the Company by any Governmental Entity is
currently in progress or, to the knowledge of the Company, threatened or
contemplated.  Neither the Stockholders nor the the Company has been informed by
any jurisdiction that the jurisdiction believes that the Company or the
Stockholders was required to file any Tax Return that was not filed.  Neither
the Company nor the Stockholders has waived any statute of limitations with
respect to Taxes or agreed to an extension of time with respect to a Tax
assessment or deficiency.

(e)

The Company: (i) is not a “consenting corporation” within the meaning of Section
341(f) of the Code, and none of the assets of the Company or DiscCo are subject
to an election under Section 341(f) of the Code; (ii) has not been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(l)(A)(ii)
of the Code; (iii) has not made any payments, is obligated to make any payments,
or is a party to any agreement that could obligate it to make any payments that
may be treated as an “excess parachute payment” under Section 280G of the Code;
(iv) has no actual or potential liability for any Taxes of any person (other
than the Company ) under Treasury Regulation Section 1.1502-6 (or any similar
provision of federal, state, local, or foreign law), or as a transferee or
successor, by contract, or otherwise; (v) is not or has not been required to
make a basis reduction pursuant to Treasury Regulation Section 1.1502-20(b) or
Treasury Regulation Section 1.337(d)-2(b); (vi) there are no Tax rulings of
which Company is a subject, requests for rulings by Company, or closing
agreements entered into by Company that could affect such entity’s liability for
Taxes for any period after the Closing Date; (vii) the Company has not engaged
in a reportable transaction; (viii) no power of attorney with respect to any Tax
matter is currently in force with respect to the Company that would, in any
manner, bind, obligate, or restrict Purchaser.

(f)

None of the assets of the Company: (i) is property that is required to be
treated as being owned by any other person pursuant to the provisions of former
Section 168(f)(8) of the Code; (ii) is “tax-exempt use property” within the
meaning of Section 168(h) of the Code; or (iii) directly or indirectly secures
any debt the interest on which is tax exempt under Section 103(a) of the Code.

(g)

Neither the Company nor the Stockholders (i) has undergone a change in its
method of accounting resulting in an adjustment to its taxable income pursuant
to Section 481 of the Code, (ii) has any knowledge that any taxing authority has
proposed any such adjustment or change, which proposal is currently pending; and
(iii) has an application pending with any taxing authority requesting permission
for any change in accounting methods that relates to the Company.

(h)

No state or federal “net operating loss” of the Company determined as of the
Closing Date is subject to limitation on its use pursuant to Section 382 of the
Code or comparable





13




--------------------------------------------------------------------------------







provisions of state law as a result of any “ownership change” within the meaning
of Section 382(g) of the Code or comparable provisions of any state law
occurring prior to the Closing Date.

(i)

The Stockholders and the Company have not taken any reporting position on a Tax
Return, which reporting position (i) if not sustained would be reasonably
likely, absent disclosure, to give rise to a penalty for substantial
understatement of federal income Tax under and within the meaning of
Section 6662 of the Code (or any predecessor statute or any corresponding
provision of any such predecessor statute, or state, local, or foreign Tax law),
and (ii) have not been adequately disclosed on such Tax Return in accordance
with Section 6662(d)(2)(B) of the Code (or corresponding provision of any such
predecessor statute, or state, local, or foreign Tax law).

(j)

The Company is not a direct or indirect beneficiary of a guarantee of Tax
benefits or any other arrangement that has the same economic effect (including
an indemnity from a seller or lessee of property, or other insurance) with
respect to any transaction or tax opinion relating to the Company. The Company
does not own any “corporate acquisition indebtedness” within the meaning of
Section 279 of the Code.  

(k)

 The Company has never been (i) a “passive foreign investment company,” (ii) a
“foreign personal holding company,” (iii) a “foreign sales corporation,” (iv) a
“foreign investment company,” or (v) a Person other than a United States Person,
each within the meaning of the Code.

(l)

There are no Encumbrances for Taxes (other than for current Taxes not yet due
and payable) upon the Company’ assets or real property.

2.11

Assets.  The Company owns or leases all tangible assets reasonably necessary for
the conduct of its businesses as presently conducted.  Except as set forth in
Section 2.11 of the Company Disclosure Schedule, each such tangible asset is
free from material defects, has been maintained in accordance with normal
industry practice, is in good operating condition and repair (subject to normal
wear and tear) and is suitable for the purposes for which it presently is used.
 Except as set forth in Section 2.11 of the Company Disclosure Schedule, no
asset of the Company (tangible or intangible) (including without limitation any
shares or other equity interests in or securities of the Company is subject to
any Security Interest.

2.12

Owned Real Property.  The Company owns no real property.

2.13

Real Property Leases.  Section 2.13 of the Company Disclosure Schedule lists all
real property leased or subleased to or by the Company and lists the term of
such lease, any extension and expansion options, and the rent payable
thereunder.  The Company has delivered or made available to the Purchaser
complete and accurate copies of the leases and subleases listed in Section 2.13
of the Company Disclosure Schedule.  With respect to each lease and sublease
listed in Section 2.13 of the Company Disclosure Schedule:

(a)

the lease or sublease is a legal, valid, binding and enforceable obligation of
the Company or Company Subsidiary party thereto and is in full force and effect;

(b)

the lease or sublease will continue to be legal, valid, binding, enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing, and the Closing
will not, after the giving of notice, with lapse of time, or otherwise, result
in a breach or default by the Company or, to the knowledge of the Stockholders
and the Company, any other party under such lease or sublease; neither the
Company nor, to the knowledge of the Stockholders and the Company, any other
party, is in





14




--------------------------------------------------------------------------------







breach or violation of, or default under, any such lease or sublease, and no
event has occurred, is pending or, to the knowledge of the Stockholders and the
Company, is threatened, which, after the giving of notice, with lapse of time,
or otherwise, would constitute a breach or default by the Company or, to the
knowledge of the Stockholders and the Company, any other party under such lease
or sublease, except for any breach, violation or default that has not had and
would not reasonably be anticipated to have a Company Material Adverse Effect;

(c)

the Company has not assigned, transferred, conveyed, mortgaged, deeded in trust
or encumbered any interest in the leasehold or subleasehold; and

(d)

to the knowledge of the Stockholders and the Company, there is no Security
Interest, easement, covenant or other restriction applicable to the real
property subject to such lease, except for recorded Security Interests, leases,
easements, covenants and other restrictions which do not materially impair the
current uses or the occupancy by the Company.

2.14

Contracts.  

(a)

Section 2.14 of the Company Disclosure Schedule lists the following agreements
(written or oral) to which the Company is a party as of the date of this
Agreement (other than the Transaction Documentation (as hereinafter defined)):

(i)

any agreement (or group of related agreements) for the lease of personal
property from or to third parties (A) which provides for lease payments in
excess of $25,000 per annum or (B) which has a remaining term longer than 12
months and is not cancellable without penalty by the Company on sixty (60) days
or less prior written notice;

(ii)

any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services (A) which calls for
performance over a period of more than one year, is not cancellable without
penalty by the Company on sixty (60) days or less prior written notice and
involves more than the sum of $25,000, or (B) in which the Company has granted
manufacturing rights, “most favored nation” pricing provisions or exclusive
marketing or distribution rights relating to any products or territory or has
agreed to purchase a minimum quantity of goods or services or has agreed to
purchase goods or services exclusively from a certain party;

(iii)

any agreement which, to the knowledge of the Stockholders and the Company,
establishes a material joint venture or legal partnership;

(iv)

any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) involving more than
$25,000 or under which it has imposed (or may impose) a Security Interest on any
of its assets, tangible or intangible;

(v)

any agreement that purports to limit in any material respect the right of the
Company to engage in any line of business, or to compete with any person or
operate in any geographical location;

(vi)

any employment agreement, executive agreement (including without limitation the
Hutz Agreement) or consulting agreement which provides for payments in





15




--------------------------------------------------------------------------------







excess of $50,000 per annum (other than employment or consulting agreements
terminable on less than thirty (30) days’ notice);

(vii)

any agreement involving any officer, director or stockholder of the Company or
any affiliate (as defined in Rule 12b-2 under the Exchange Act) thereof (an
“Affiliate”) (other than stock subscription, stock option, restricted stock,
warrant or stock purchase agreements the forms of which have been made available
to Purchaser);

(viii)

any agreement or commitment for capital expenditures in excess of $25,000, for a
single project (it being represented and warranted that the liability under all
undisclosed agreements and commitments for capital expenditures does not exceed
$100,000 in the aggregate for all projects);

(ix)

any agreement under which the consequences of a default or termination would
reasonably be expected to have a Company Material Adverse Effect;

(x)

any agreement which contains any provisions requiring the Company to indemnify
any other party thereto (excluding indemnities contained in agreements for the
purchase, sale or license of products entered into in the Ordinary Course of
Business);

(xi)

any agreement, other than as contemplated by this Agreement, relating to the
future sales of securities of the Company; and

(xii)

any other agreement (or group of related agreements) (A) under which the Company
is obligated to make payments or incur costs in excess of $25,000 in any year or
(B) not entered into in the Ordinary Course of Business, in each case which is
not otherwise described in clauses (i) through (xi).

(b)

The Stockholders have delivered or made available to the Purchaser a complete
and accurate copy of each agreement listed in Section 2.14 of the Company
Disclosure Schedule.  With respect to each agreement so listed, and except as
set forth in Section 2.14 of the Company Disclosure Schedule:  (i) the agreement
is a legal, valid, binding and enforceable obligation of the Company and in full
force and effect, except as such enforceability may be limited under applicable
bankruptcy, insolvency and similar laws, rules or regulations affecting
creditors’ rights and remedies generally and to general principles of equity
whether applied in a court of law or a court of equity; (ii) the agreement will
continue to be legal, valid, binding and enforceable obligation of the Company,
except as such enforceability may be limited under applicable bankruptcy,
insolvency and similar laws, rules or regulations affecting creditors’ rights
and remedies generally and to general principles of equity, whether applied in a
court of law or a court of equity and will be in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing; and (iii) neither the Company nor, to
the knowledge of the Stockholders and the Company, any other party, is in breach
or violation of, or default under, any such agreement, and no event has
occurred, is pending or, to the knowledge of the Stockholders and the Company,
is threatened, which, after the giving of notice, with lapse of time, or
otherwise, would constitute a breach or default by the Company or, to the
knowledge of the Stockholders and the Company, any other party under such
contract, except for any breach, violation or default that has not had and would
not reasonably be anticipated to have a Company Material Adverse Effect.

2.15

Accounts Receivable.  Except as disclosed on Schedule 2.15 to the Company
Disclosure Schedules, all accounts receivable of the Company reflected on the
Company Balance Sheet as





16




--------------------------------------------------------------------------------







at December 31, 2014, and to be reflected on the most recent Company balance
sheet included in the Interim Financial Statements, are and shall be valid
receivables subject to no setoffs or counterclaims and are current and
collectible (within 90 days after the date on which it first became due and
payable), net of the applicable reserve for bad debts on the Company Balance
Sheet.  Except as disclosed on Schedule 2.15 to the Company Disclosure
Schedules, (which Company Disclosure Schedule may be updated by the Stockholders
through the date of the latest Interim Financial Statement), all accounts
receivable reflected in the financial or accounting records of the Company that
have arisen since December 31, 2014 are and shall be valid receivables subject
to no setoffs or counterclaims and are collectible (within 90 days after the
date on which it first became due and payable), net of a reserve for bad debts
in an amount proportionate to the reserve shown on the Company Balance Sheet
including in the latest Interim Financial Statement.

2.16

Powers of Attorney.  Except as set forth in Section 2.16 of the Company
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of the Company.

2.17

Insurance.  Section 2.17 of the Company Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Company is a party.  Such insurance policies are of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company.  There is no material claim pending under any
such policy as to which coverage has been questioned, denied or disputed by the
underwriter of such policy.  All premiums due and payable under all such
policies have been paid, neither the Company nor the Stockholders may be liable
for retroactive premiums or similar payments, and the Company  are otherwise in
compliance in all material respects with the terms of such policies.  The
Company has no knowledge of any threatened termination of, or material premium
increase with respect to, any such policy.  Each such policy will continue to be
enforceable and in full force and effect immediately following the Closing Date
in accordance with the terms thereof as in effect immediately prior to the
Closing Date.

2.18

Warranties.  No product or service sold or delivered by the Company is subject
to any guaranty, warranty, right of credit or other indemnity other than the
applicable standard terms and conditions of sale by the Company which are set
forth in Section 2.18 of the Company Disclosure Schedule.

2.19

Litigation.  Except as set forth in Section 2.19 of the Company Disclosure
Schedule, as of the date of this Agreement, there is no action, suit,
proceeding, claim, arbitration or investigation before any Governmental Entity
or before any arbitrator (a “Legal Proceeding”) which is pending or, to the
knowledge of the Stockholders and the Company, threatened against the Company
which (a) seeks either damages in excess of $25,000 individually or $50,000 in
the aggregate, (b) if determined adversely to the Company, could have,
individually or in the aggregate, a Company Material Adverse Effect or (c) in
any manner challenges or seeks to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement.

2.20

Employees.

(a)

Section 2.20 of the Company Disclosure Schedule contains a list of all employees
of the Company whose annual rate of compensation exceeds $50,000 per year, along
with the position of each such person.  Each such person is a party to a
non-disclosure and assignment of inventions agreement with the Company.  To the
knowledge of the Stockholders and the Company, no key employee (within the
meaning of Section 416 of the Code) or group of employees acting in concert has
any plans to terminate employment with the Company.





17




--------------------------------------------------------------------------------







(b)

The Company is not a party to or bound by any collective bargaining agreement,
nor has any of them experienced any strikes, grievances, claims of unfair labor
practices or other collective bargaining disputes.  To the knowledge of the
Stockholders and the Company, (i) no organizational effort has been made or
threatened, either currently or within the past two years, by or on behalf of
any labor union with respect to employees of the Company, and (ii) to the
Company’s knowledge, there are no circumstances or facts which could
individually or collectively give rise to a suit against the Company by any
current or former employee or applicant for employment based on discrimination
prohibited by fair employment practices laws.

2.21

Employee Benefits.

(a)

For purposes of this Agreement, the following terms shall have the following
meanings:

(i)

“Employee Benefit Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), and any other written or oral plan, agreement or
arrangement providing  direct or indirect compensation for services rendered,
including without limitation insurance coverage, severance benefits, disability
benefits, deferred compensation, bonuses, stock options, stock purchase, phantom
stock, stock appreciation or other forms of incentive compensation or
post-retirement compensation.

(ii)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(iii)

“ERISA Affiliate” means any entity which is, or at any applicable time was, a
member of (1) a controlled group of corporations (as defined in Section 414(b)
of the Code), (2) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), or (3) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included the Company or a Company
Subsidiary.

(b)

Section 2.21(b) of the Company Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans maintained, or contributed to, by
the Company or any ERISA Affiliate (collectively, the “Company Benefit Plans”).
 Complete and accurate copies of (i) all Company Benefit Plans which have been
reduced to writing, (ii) written summaries of all unwritten Company Benefit
Plans, (iii) all related trust agreements, insurance contracts and summary plan
descriptions, and (iv) all annual reports filed on IRS Form 5500, 5500C or 5500R
and (for all funded plans) all plan financial statements for the last two plan
years for the Company Benefit Plan, have been made available to the Purchaser.
 Except as set forth on Section 2.21(b) of the Company Disclosure Schedule, the
Company Benefit Plan has been administered in all material respects in
accordance with its terms and the Company and the ERISA Affiliates have in all
material respects met their obligations with respect to such Company Benefit
Plan and have made all required contributions thereto not later than the due
date therefor (including extensions).  The Company, each ERISA Affiliate and the
Company Benefit Plan are in compliance in all material respects with the
currently applicable provisions of ERISA and the Code and the regulations
thereunder (including without limitation Section 4980B of the Code, Subtitle K,
Chapter 100 of the Code and Sections 601 through 608 and Section 701 et seq. of
ERISA).  All filings and reports as to the Company Benefit Plan required to have
been submitted to the Internal Revenue Service or to the United States
Department of Labor have been duly submitted.





18




--------------------------------------------------------------------------------







(c)

To the knowledge of the Stockholders and the Company, there are no Legal
Proceedings (except claims for benefits payable in the normal operation of the
Company Benefit Plans and proceedings with respect to qualified domestic
relations orders, qualified medical support orders or similar benefit
directives) against or involving any Company Benefit Plan or asserting any
rights or claims to benefits under any Company Benefit Plan that could give rise
to any material liability.

(d)

Neither the Company nor any ERISA Affiliate has ever maintained an Employee
Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.

(e)

At no time has the Company or any ERISA Affiliate been obligated to contribute
to any “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA).

(f)

There are no unfunded obligations under any Company Benefit Plan providing
benefits after termination of employment to any employee of the Company (or to
any beneficiary of any such employee), including but not limited to retiree
health coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code or other
applicable Law and insurance conversion privileges under state law.  The assets
of the Company Benefit Plan which is funded are reported at their fair market
value on the books and records of such Company Benefit Plan.

(g)

No act or omission has occurred and no condition exists with respect to any
Company Benefit Plan maintained by the Company or any ERISA Affiliate that would
subject the Company or any ERISA Affiliate to (i) any material fine, penalty,
tax or liability of any kind imposed under ERISA or the Code or (ii) any
contractual indemnification or contribution obligation protecting any fiduciary,
insurer or service provider with respect to any Company Benefit Plan.

(h)

No Company Benefit Plan is funded by, associated with or related to a “voluntary
employee’s beneficiary association” within the meaning of Section 501(c)(9) of
the Code.

(i)

The Company Benefit Plan is amendable and terminable unilaterally by the Company
at any time without liability to the Company as a result thereof and no Company
Benefit Plan, plan documentation or agreement, summary plan description or other
written communication distributed generally to employees by its terms prohibits
the Company from amending or terminating any such Company Benefit Plan.

(j)

Section 2.14 or Section 2.21(j) of the Company Disclosure Schedule discloses
each: (i) agreement with any stockholder, director, executive officer or other
key employee of the Company (A) the benefits of which are contingent, or the
terms of which are materially altered, upon the occurrence of a transaction
involving the Company of the nature of any of the transactions contemplated by
this Agreement, (B) providing any term of employment or compensation guarantee
or (C) providing severance benefits or other benefits after the termination of
employment of such director, executive officer or key employee; (ii) agreement,
plan or arrangement under which any person may receive payments from the Company
that may be subject to the tax imposed by Section 4999 of the Code or included
in the determination of such person’s “parachute payment” under Section 280G of
the Code; and (iii) agreement or plan binding the Company, including without
limitation any stock option plan, stock appreciation right plan, restricted
stock plan, stock purchase plan, severance benefit plan or Company Benefit Plan,
any of the benefits of which will be increased, or the vesting of the benefits
of which will be accelerated, by the occurrence of any of the transactions
contemplated by this Agreement or the value of any of the benefits of which will
be calculated on the basis of any of the transactions contemplated by this
Agreement.  The accruals for vacation, sickness and disability expenses are
accounted for on the





19




--------------------------------------------------------------------------------







Company Balance Sheet and are adequate and materially reflect the expenses
associated therewith in accordance with GAAP.

2.22

Environmental Matters.  

(a)

The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.  There is no pending or, to the knowledge of the
Stockholders and the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request by any Governmental Entity, relating to any Environmental
Law involving the Company or DiscCo, except for litigation, notices of
violations, formal administrative proceedings or investigations, inquiries or
information requests that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.  For
purposes of this Agreement, “Environmental Law” means any Law relating to the
environment, including without limitation any Law pertaining to (i) treatment,
storage, disposal, generation and transportation of industrial, toxic or
hazardous materials or substances or solid or hazardous waste; (ii) air, water
and noise pollution; (iii) groundwater and soil contamination; (iv) the release
or threatened release into the environment of industrial, toxic or hazardous
materials or substances, or solid or hazardous waste, including without
limitation emissions, discharges, injections, spills, escapes or dumping of
pollutants, contaminants or chemicals; (v) the protection of wild life, marine
life and wetlands, including without limitation all endangered and threatened
species; (vi) storage tanks, vessels, containers, abandoned or discarded
barrels, and other closed receptacles; (vii) the reclamation of mines; (viii)
health and safety of employees and other persons; and (ix) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).   

(b)

To the knowledge of the Stockholders and the Company, without independent
investigation, there are no documents that contain any environmental reports,
investigations or audits relating to premises currently or previously owned or
operated by the Company (whether conducted by or on behalf of the Company or a
third party, and whether done at the initiative of the Company or directed by a
Governmental Entity or other third party) which were issued or conducted during
the past five years and which the Company has possession of or access to.  

(c)

To the knowledge of the Stockholders and the Company, there is no material
environmental liability with respect to any solid or hazardous waste transporter
or treatment, storage or disposal facility that has been used by the Company.

2.23

Legal Compliance.  The Company, and the conduct and operations of its business,
is in compliance with each Law applicable to the Company, or any of its
properties or assets, except for any violations or defaults that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.

2.24

Customers.  Section 2.24 of the Company Disclosure Schedule sets forth a list of
each customer that accounted for more than 10% of the revenues of the Company
(including sales made by DiscCo which shall be separately set forth on Schedule
2.24) during the last full fiscal year and the amount of revenues accounted for
by such customer during such period.  No such customer has notified the Company
in writing within the past year that it will stop buying products or services
from the Company.  





20




--------------------------------------------------------------------------------







2.25

Permits.  Section 2.25 of the Company Disclosure Schedule sets forth a list of
all authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including, without limitation, manufacturing approvals and
authorizations, pricing and reimbursement approvals, labeling approvals,
registration notifications or their foreign equivalent, and including those
issued or required under Environmental Laws and those relating to the occupancy
or use of owned or leased real property) from any Governmental Entity
(“Permits”) issued to or held by the Company.  Such listed Permits are the only
material Permits that are required for the Company to conduct its business as
presently conducted except for those the absence of which, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.  Each such Permit is in full force and effect
and, to the knowledge of the Stockholders and the Company, no suspension or
cancellation of such Permit is threatened and, to the knowledge of the
Stockholders and the Company, there is no reasonable basis for believing that
such Permit will not be renewable upon expiration.  Except for such instances as
would not reasonably be expected to have a Company Material Adverse Effect, each
such Permit will continue in full force and effect immediately following the
Closing.

2.26

Certain Business Relationships with Affiliates.  Except as listed in Section
2.26 of the Company Disclosure Schedule, no Affiliate of the Company (a) owns
any material property or right, tangible or intangible, which is used in the
business of the Company, (b) to the knowledge of the Stockholders and the
Company, has any claim or cause of action against the Company, or (c) owes any
money to, or is owed any money by, the Company.  Section 2.26 of the Company
Disclosure Schedule describes any transactions involving the receipt or payment
in excess of $25,000 in any fiscal year between the Company and any Affiliate of
the Company which have occurred or existed since the Organization Date, other
than employment agreements or other compensation arrangements.

2.27

Brokers’ Fees.  Except as listed in Section 2.27 of the Company Disclosure
Schedule neither the Stockholders nor the Company has any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

2.28

Books and Records.  The minute books and other similar records of the Company
and the Company Subsidiary contain, in all material respects, complete and
accurate records in all material respects of all actions taken at any meetings
of the Company, board of directors or any committees thereof and of all written
consents executed in lieu of the holding of any such meetings.  

2.29

Intellectual Property.  

(a)

The Company owns, is licensed or otherwise possesses legally enforceable rights
to use, license and exploit all issued patents, copyrights, trademarks, service
marks, trade names, trade secrets, and registered domain names and all
applications for registration therefor (collectively, the “Intellectual Property
Rights”) and all computer programs and other computer software, databases,
know-how, proprietary technology, formulae, and development tools, together with
all goodwill related to any of the foregoing (collectively, the “Intellectual
Property”), in each case as is necessary to conduct its business as presently
conducted, the absence of which would be considered reasonably likely to result
in a Company Material Adverse Effect.

(b)

Section 2.29(b) of the Company Disclosure Schedule sets forth, with respect to
all issued patents and all registered copyrights, trademarks, service marks and
domain names registered with any Governmental Entity by the Company or for which
an application for registration has been filed with any Governmental Entity by
the Company, (i) the registration or application number, the date filed and the
title, if applicable, of the registration or application and (ii) the names of
the jurisdictions covered by the applicable registration or application.
 Section 2.29(b) of the Company Disclosure Schedule identifies each agreement
currently in effect containing any ongoing royalty or payment obligations of the





21




--------------------------------------------------------------------------------







Company in excess of $25,000 per annum with respect to Intellectual Property
Rights and Intellectual Property that are licensed or otherwise made available
to the Company.

(c)

Except as set forth on Section 2.29(c) of the Company Disclosure Schedule, all
Intellectual Property Rights of the Company that have been registered by it with
any Governmental Entity are valid and subsisting, except as would not reasonably
be expected to have a Company Material Adverse Effect. As of the Effective Date,
in connection with such registered Intellectual Property Rights, all necessary
registration, maintenance and renewal fees will have been paid and all necessary
documents and certificates will have been filed with the relevant Governmental
Entities.

(d)

The Company is not in breach, and will not as a result of the consummation of
the transactions contemplated by this Agreement be in breach, in any material
respect of any license, sublicense or other agreement relating to the
Intellectual Property Rights of the Company, or any licenses, sublicenses or
other agreements as to which the Company is a party and pursuant to which the
Company or uses any patents, copyrights (including software), trademarks or
other intellectual property rights of or owned by third parties (the “Third
Party Intellectual Property Rights”), the breach of which would be reasonably
likely to result in a Company Material Adverse Effect.

(e)

Except as set forth on Section 2.29(e) of the Company Disclosure Schedule, the
Company has not been named as a defendant in any suit, action or proceeding
which involves a claim of infringement or misappropriation of any Third Party
Intellectual Property Right the Company has not received any notice or other
communication (in writing or otherwise) of any actual or alleged infringement,
misappropriation or unlawful or unauthorized use of any Third Party Intellectual
Property Right.  With respect to its product candidates and products in research
or development, after the same are marketed, the Company will not, to its
knowledge, infringe any Third Party Intellectual Property Rights in any material
manner.

(f)

To the knowledge of the Stockholders and the Company, except as set forth on
Section 2.29(f) of the Company Disclosure Schedule, no other person is
infringing, misappropriating or making any unlawful or unauthorized use of any
Intellectual Property Rights of the Company  in a manner that has a material
impact on the business of the Company or DiscCo, except for such infringement,
misappropriation or unlawful or unauthorized use as would not be reasonably
expected to have a Company Material Adverse Effect.

2.30

Disclosure.  No representation or warranty by the Company contained in this
Agreement, and no statement contained in the Company Disclosure Schedule,
certificate or other instrument delivered or to be delivered by or on behalf of
the Company pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.  

2.31

Duty to Make Inquiry.  To the extent that any of the representations or
warranties in this Article II are qualified by “knowledge” or “belief,” the
Stockholders or the Company represents and warrants that it has made reasonable
inquiry and investigation concerning the matters to which such representations
and warranties relate, including, but not limited to, reasonable inquiry by its
directors, officers and key personnel.





22




--------------------------------------------------------------------------------







ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Stockholders that the statements
contained in this Article III are true and correct, except as set forth in the
disclosure schedule provided by the Purchaser to the Company no later than
thirty (30) days following the date of this Agreement (the “Purchaser Disclosure
Schedule”).  The Purchaser Disclosure Schedule shall be arranged in paragraphs
corresponding to the numbered and lettered paragraphs contained in this
Article III; and to the extent that it is clear from the context thereof that
such disclosure also applies to any other numbered paragraph contained in this
Article III, the disclosures in any numbered paragraph of the Disclosure
Schedule shall qualify such other corresponding numbered paragraph in this
Article III.  For purposes of this Article III, the phrase “to the knowledge of
the Purchaser” or any phrase of similar import shall be deemed to refer to the
actual knowledge of any officer or director of the Purchaser following a
reasonable inquiry.

3.1

Organization, Qualification and Corporate Power.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida.  The Purchaser is duly qualified to conduct business and is in
good standing under the laws of each jurisdiction in which the nature of its
businesses or the ownership or leasing of its properties requires such
qualification.  The Purchaser has all requisite corporate power and authority to
carry on the businesses in which it is engaged and to own and use the properties
owned and used by it.  The Purchaser has furnished or made available to the
Company complete and accurate copies of its articles of incorporation and
bylaws.  The Purchaser is not in default under or in violation of any provision
of its certificate or articles of incorporation, as amended to date, or its
bylaws, as amended to date.  

3.2

Capitalization.  As of the date of this Agreement, and prior to giving effect to
the issuance of the Series A Preferred Stock, the authorized capital stock of
the Purchaser consists of (i) 250,000,000 shares of the common stock of the
Purchaser, par value $0.001 per share (the “Purchaser Common Stock”), of which
17,113,056 shares are issued and outstanding as at the date of this Agreement
and valued at $3.35 per share, based on the closing price of Purchaser Common
Stock as traded on the Nasdaq Capital Markets on August 3, 2015, and (ii)
30,000,000 shares of preferred stock, $0.001 par value per share, containing
such rights and privileges as the board of director of Purchaser may determine
from time to time, of which no shares of preferred stock are outstanding.  The
Purchaser Common Stock is presently eligible for quotation and trading on the
Nasdaq Capital Markets. (“Nasdaq”) and is not subject to any notice of
suspension or delisting.  All of the issued and outstanding shares of Purchaser
Common Stock are duly authorized, validly issued, fully paid, non-assessable and
free of all preemptive rights.  Except as contemplated and actually disclosed by
the Transaction Documents or as described in Section 3.2 of the Purchaser
Disclosure Schedule, there are no outstanding or authorized options, warrants,
rights, agreements or commitments to which the Purchaser is a party or which are
binding upon the Purchaser providing for the issuance or redemption of any of
its capital stock.  There are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to the Purchaser.  Except as
contemplated and actually disclosed by the Transaction Documents, there are no
agreements to which the Purchaser is a party or by which it is bound with
respect to the voting (including without limitation voting trusts or proxies),
registration under the Securities Act, or sale or transfer (including without
limitation agreements relating to pre-emptive rights, rights of first refusal,
co-sale rights or “drag-along” rights) of any securities of the Purchaser.
 There are no agreements among other parties, to which the Purchaser is not a
party and by which it is not bound, with respect to the voting (including
without limitation voting trusts or proxies) or sale or transfer (including
without limitation agreements relating to rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of the Purchaser.  All of the
issued and outstanding shares of Purchaser Common Stock were issued and remain
in compliance with applicable federal and state securities laws.  The DSH Common
Stock to be issued at the Closing in respect of the Earn-Out Payments pursuant
to Section 1.2 hereof, when issued and





23




--------------------------------------------------------------------------------







delivered in accordance with the terms hereof, shall be duly and validly issued,
fully paid and non-assessable and free of all preemptive rights, encumbrances,
liens, pledges, and security interests, and will be issued in compliance with
applicable federal and state securities laws.  

3.3

Authorization of Transaction.  The Purchaser has all requisite power and
authority to execute and deliver this Agreement and the Exhibits hereto and to
perform its obligations hereunder and thereunder.  The execution and delivery by
the Purchaser of this Agreement and the other Transaction Documents, and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
on the part of the Purchaser.  Each of the documents included in the Transaction
Documents has been duly and validly executed and delivered by the Purchaser and
constitutes a valid and binding obligation of the Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited
under applicable bankruptcy, insolvency and similar laws, rules or regulations
affecting creditors’ rights and remedies generally and to general principles of
equity, whether applied in a court of law or a court of equity.

3.4

Noncontravention.  Except for (A) filings required under the Securities Act of
1933, as amended and/or the Securities and Exchange Act of 1934, as amended, and
(B) Security Interests that may be granted by Purchaser and its Purchaser
Subsidiaries in connection with the “Required Financing” contemplated by
 Section 4.6 of this Agreement, neither the execution and delivery by the
Purchaser of this Agreement or the Transaction Documentation, nor the
consummation by the Purchaser of the transactions contemplated hereby or
thereby, will (a) conflict with or violate any provision of the organizational
documents or bylaws of the Purchaser, (b) require on the part of the Purchaser,
any filing with, or permit, authorization, consent or approval of, any
Governmental Entity, (c) conflict with, result in a breach of, constitute (with
or without due notice or lapse of time or both) a default under, result in the
acceleration of obligations under, create in any party any right to terminate,
modify or cancel, or require any notice, consent or waiver under, any contract
or instrument to which the Purchaser is a party or by which either is bound or
to which any of its assets are subject, except for (i) any conflict, breach,
default, acceleration, termination, modification or cancellation which would not
reasonably be expected to have a Purchaser Material Adverse Effect and would not
reasonably be expected to adversely affect the consummation of the transactions
contemplated hereby or (ii) any notice, consent or waiver the absence of which
would not reasonably be expected to have a Purchaser Material Adverse Effect and
would not reasonably be expected to adversely affect the consummation of the
transactions contemplated hereby, (d) result in the imposition of any Security
Interest upon any assets of the Purchaser or (e) violate any Laws applicable to
the Purchaser or any Purchaser Subsidiary (defined below) or any of their
properties or assets.  For purposes of this Agreement, “Purchaser Material
Adverse Effect” means a material adverse effect on the assets, business,
condition (financial or otherwise), or results of operations of the Purchaser
and its subsidiaries, taken as a whole.

3.5

Purchaser Subsidiaries.  The Purchaser has the subsidiaries listed on Schedule
3.5 to the Purchaser Disclosure Schedules (the “Purchaser Subsidiaries” or a
“Purchaser Subsidiary”).  Each of the Purchaser Subsidiaries is an entity duly
organized, validly existing and in corporate and tax good standing under the
laws of the jurisdiction of its organization and each jurisdiction in which it
conducts business for which such existence and good standing are required.  None
of the Purchaser Subsidiaries is in default under or in violation of any
provision of its charter, bylaws or other organizational documents.  All of the
issued and outstanding shares of capital stock of each Purchaser Subsidiary are
duly authorized, validly issued, fully-paid, non-assessable and free of
preemptive rights.  All shares of each Purchaser Subsidiary are owned by the
Purchaser free and clear of any restrictions on transfer (other than
restrictions under the Securities Act and state securities laws), claims,
Security Interests, options, warrants, rights, contracts, calls, commitments,
equities and demands.  Except as disclosed in the SEC Reports referred to in
Section 3.6 below, there are no outstanding or authorized options, warrants,
rights, agreements or commitments to which the Purchaser or any Purchaser
Subsidiary is a party or which are





24




--------------------------------------------------------------------------------







binding on any of them providing for the issuance, disposition or acquisition of
any capital stock of the Purchaser or such Purchaser Subsidiary (except as
contemplated by this Agreement).  There are no outstanding stock appreciation,
phantom stock or similar rights with respect to any Purchaser Subsidiary.  There
are no voting trusts, proxies or other agreements or understandings with respect
to the voting of any capital stock of any Purchaser Subsidiary.

3.6

SEC Reports.   

The Purchaser has furnished or made available to the Company complete and
accurate copies, as amended or supplemented, of its (a) registration statements
on Form S-1 or other applicable form (collectively, Registration Statements”)
for registering securities under the Securities Act of 1933, as amended (the
“Securities Act”), and (b) all reports required to be filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including (i) Annual
Report on Form 10-K for the fiscal years ended December 31, 2014, and 2013, as
filed with the SEC, which contained audited balance sheets of the Purchaser as
of December 31, 2014 and 2013, and the related statements of operation, changes
in shareholders’ equity and cash flows for the years then ended; (ii) Quarterly
Reports on Form 10-Q for the quarterly periods ended March 31, 2015 (iii) all
other reports filed by the Purchaser under Section 13 or subsections (a) or (iv)
of Section 14 of the Exchange Act with the SEC (such of the foregoing filings
with the SEC are collectively referred to herein as the “Purchaser SEC
Reports”).  The Purchaser SEC Reports constitute all of the documents required
to be filed or furnished by the Purchaser with the SEC, including under
Section 13 or subsections (a) or (c) of Section 14 of the Exchange Act, through
the date of this Agreement.  The Purchaser SEC Reports have complied and remain
compliant in all material respects with the requirements of the Exchange Act and
the rules and regulations thereunder when filed.  As of the date hereof, there
are no outstanding or unresolved comments in comment letters received from the
staff of the SEC with respect to any of the Purchaser SEC Reports.  As of their
respective dates, the Purchaser SEC Reports, including any financial statements,
schedules or exhibits included or incorporated by reference therein, did not
contain, and they currently do not contain, any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  None of the Purchaser Subsidiaries is required to
file or furnish any forms, reports or other documents with the SEC.

3.7

Compliance with Laws.  Each of the Purchaser and its Purchaser Subsidiaries:

(a)

and the conduct and operations of their respective businesses, are in compliance
with each Law applicable to the Purchaser, any Purchaser Subsidiary or any of
their properties or assets, except for any violations or defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Purchaser Material Adverse Effect;

(b)

has complied and remains compliant with with all federal and state securities
laws and regulations, including being current in all of its reporting
obligations under such federal and state securities laws and regulations;

(c)

has not, and the past and present officers, directors and Affiliates of the
Purchaser have not, been the subject of, nor does any officer or director of the
Purchaser have any reason to believe that the Purchaser or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

(d)

has not been the subject of any voluntary or involuntary bankruptcy proceeding,
nor has it been a party to any material litigation;





25




--------------------------------------------------------------------------------







(e)

has not, and the past and present officers, directors and Affiliates have not,
been the subject of, nor does any officer or director of the Purchaser have any
reason to believe that the Purchaser or any of its officers, directors or
Affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any federal or state agency having
regulatory authority over such entity or person;

(f)

does not and will not on the Closing, have any liabilities, contingent or
otherwise, including but not limited to notes payable and accounts payable, and
is not a party to any executory agreements; and

(g)

is not a “shell company” or a “blank check company” as such term is defined by
Rule 419 of the Securities Act.

3.8

Financial Statements.  The audited financial statements and unaudited interim
financial statements of the Purchaser included in the Purchaser SEC Reports
(collectively, the “Purchaser Financial Statements”) (i) complied as to form in
all material respects with applicable accounting requirements and, as
appropriate, the published rules and regulations of the SEC with respect thereto
when filed, (ii) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby (except as may be indicated therein
or in the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), (iii) fairly present in all
material respects the financial condition, results of operations and cash flows
of the Purchaser as of the respective dates thereof and for the periods referred
to therein, and (iv) are consistent in all material respects with the books and
records of the Purchaser.

3.9

Absence of Certain Changes.  Since the date of the balance sheet contained in
the most recent Purchaser SEC Report, (a) there has occurred no event or
development which, individually or in the aggregate, has had, or could
reasonably be expected to have in the future, a Purchaser Material Adverse
Effect and (b) neither the Purchaser nor any Purchaser Subsidiary has taken any
of the actions set forth in paragraphs (a) through (m) of Section 4.7.

3.10

Undisclosed Liabilities.  None of the Purchaser and its Purchaser Subsidiaries
has any liability (whether known or unknown, whether absolute or contingent,
whether liquidated or unliquidated and whether due or to become due), except for
(a) liabilities shown on the balance sheet contained in the most recent
Purchaser SEC Report, (b) liabilities which have arisen since the date of the
balance sheet contained in the most recent Purchaser SEC Report in the Ordinary
Course of Business which do not exceed $25,000 in the aggregate and
(c) contractual and other liabilities incurred in the Ordinary Course of
Business which are not required by GAAP to be reflected on a balance sheet.

3.11

Off-Balance Sheet Arrangements. Neither the Purchaser nor any of its Purchaser
Subsidiaries is a party to, or has any commitment to become a party to, any
joint venture, off balance sheet partnership or any similar contract or
arrangement (including any contract or arrangement relating to any transaction
or relationship between or among the Purchaser and any of its Subsidiaries, on
the one hand, and any unconsolidated affiliate, including any structured
finance, special purpose or limited purpose entity or person, on the other hand,
or any "off balance sheet arrangements" (as defined in Item 303(a) of Regulation
S-K under the Exchange Act)), where the result, purpose or intended effect of
such contract is to avoid disclosure of any material transaction involving, or
material liabilities of, the Purchaser or any of its Purchaser Subsidiaries in
the Purchaser’s or such Subsidiary's published financial statements or other
Purchaser SEC Reports.





26




--------------------------------------------------------------------------------







3.12

Tax Matters.

(a)

Each of the Purchaser and its Purchaser Subsidiaries has filed on a timely basis
all Tax Returns that it was required to file, and all such Tax Returns were
complete and accurate in all material respects.  Neither the Purchaser nor any
of its Purchaser Subsidiaries is or has ever been a member of a group of
corporations with which it has filed (or been required to file) consolidated,
combined or unitary Tax Returns, other than a group of which only the Purchaser
and its Purchaser Subsidiaries are or were members.  Each of the Purchaser and
its Purchaser Subsidiaries has paid on a timely basis all Taxes that were due
and payable.  The unpaid Taxes of the Purchaser and its Purchaser Subsidiaries
for tax periods through the date of the balance sheet contained in the most
recent Purchaser  SEC Report do not exceed the accruals and reserves for Taxes
(excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on such balance sheet.
 Neither the Purchaser nor any of its Purchaser Subsidiaries has any actual or
potential liability for any Tax obligation of any taxpayer (including without
limitation any affiliated group of corporations or other entities that included
the Purchaser or any of its Purchaser Subsidiaries during a prior period) other
than the Purchaser and its Purchaser Subsidiaries.  All Taxes that the Purchaser
or any of its Purchaser Subsidiaries is or was required by law to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper Governmental Entity.

(b)

The Purchaser has delivered or made available to the Company complete and
accurate copies of all federal income Tax Returns, examination reports and
statements of deficiencies assessed against or agreed to by the Purchaser or any
of its Purchaser Subsidiaries since April 10, 2013 (which was the date of the
Purchaser’s incorporation).  No examination or audit of any Tax Return of the
Purchaser or any of its Purchaser Subsidiaries by any Governmental Entity is
currently in progress or, to the knowledge of the Purchaser, threatened or
contemplated.  Neither the Purchaser nor any of its Purchaser Subsidiaries has
been informed by any jurisdiction that the jurisdiction believes that the
Purchaser or its Subsidiaries was required to file any Tax Return that was not
filed.  Neither the Purchaser nor any of its Purchaser Subsidiaries has waived
any statute of limitations with respect to Taxes or agreed to an extension of
time with respect to a Tax assessment or deficiency.

(c)

Neither the Purchaser nor any of its Purchaser Subsidiaries: (i) has been a
United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(l)(A)(ii) of the Code; (ii) has made any payments, is obligated
to make any payments, or is a party to any agreement that could obligate it to
make any payments that may be treated as an “excess parachute payment” under
Section 280G of the Code; (iii) has any actual or potential liability for any
Taxes of any person (other than the Purchaser and its Purchaser Subsidiaries)
under Treasury Regulation Section 1.1502-6 (or any similar provision of federal,
state, local or foreign law), or as a transferee or successor, by contract or
otherwise; or (iv) is or has been required to make a basis reduction pursuant to
Treasury Regulation Section 1.1502-20(b) or Treasury Regulation
Section 1.337(d)-2(b).

(d)

None of the assets of the Purchaser or any of its Purchaser Subsidiaries: (i) is
property that is required to be treated as being owned by any other person
pursuant to the provisions of former Section 168(f)(8) of the Code; (ii) is
“tax-exempt use property” within the meaning of Section 168(h) of the Code; or
(iii) directly or indirectly secures any debt the interest of which is tax
exempt under Section 103(a) of the Code.

(e)

Neither the Purchaser nor any of its Purchaser Subsidiaries has undergone a
change in its method of accounting resulting in an adjustment to its taxable
income pursuant to Section 481 of the Code.





27




--------------------------------------------------------------------------------







(f)

No state or federal “net operating loss” of the Purchaser determined as of the
Closing Date is subject to limitation on its use pursuant to Section 382 of the
Code or comparable provisions of state law as a result of any “ownership change”
within the meaning of Section 382(g) of the Code or comparable provisions of any
state law occurring prior to the Closing Date.

(g)

Neither the Purchaser nor any of its Purchaser Subsidiaries shall at any time
make any election under Section 338 of the Code or make any other election or
take any other action, under the Code or otherwise, that could result in
treatment of any transaction contemplated or effectuated under this Agreement,
the Merger Agreement or any of the Transaction Documents as the Company having
sold all of its assets in a single transaction that in any manner would be
taxable to the Stockholders, or any of them.

3.13

Assets.  Each of the Purchaser and its Purchaser Subsidiaries owns or leases all
tangible assets necessary for the conduct of its businesses as presently
conducted and as presently proposed to be conducted.  Each such tangible asset
is free from material defects, has been maintained in accordance with normal
industry practice, is in good operating condition and repair (subject to normal
wear and tear) and is suitable for the purposes for which it presently is used.
 No asset of the Purchaser or any Purchaser Subsidiary (tangible or intangible)
is subject to any Security Interest.  

3.14

Owned Real Property.  Except as disclosed in Section 3.14 of the Purchaser
Disclosure Schedule, neither the Purchaser nor any of its Purchaser Subsidiaries
owns any real property.  

3.15

Real Property Leases.  Section 3.15 of the Purchaser Disclosure Schedule
discloses all real property leased or subleased to or by the Purchaser or any of
its Purchaser Subsidiaries and lists the term of such lease, any extension and
expansion options, and the rent payable thereunder.  The Purchaser has delivered
or made available to the Company complete and accurate copies of the leases and
subleases disclosed in the Purchaser SEC Reports.  With respect to each such
lease and sublease:

(a)

the lease or sublease is legal, valid, binding, enforceable and in full force
and effect;

(b)

the lease or sublease will continue to be legal, valid, binding, enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing, and the Closing
will not, after the giving of notice, with lapse of time, or otherwise, result
in a breach or default by the Purchaser or any of its Purchaser Subsidiaries or,
to the knowledge of the Purchaser, any other party under such lease or sublease;

(c)

neither the Purchaser nor any of its Purchaser Subsidiaries nor, to the
knowledge of the Purchaser, any other party, is in breach or violation of, or
default under, any such lease or sublease, and no event has occurred, is pending
or, to the knowledge of the Purchaser, is threatened, which, after the giving of
notice, with lapse of time or otherwise, would constitute a breach or default by
the Purchaser or any of its Purchaser Subsidiaries or, to the knowledge of the
Purchaser, any other party under such lease or sublease;

(d)

neither the Purchaser nor any of its Purchaser Subsidiaries has assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
the leasehold or subleasehold; and

(e)

to the knowledge of the Purchaser, there is no Security Interest, easement,
covenant or other restriction applicable to the real property subject to such
lease, except for recorded easements, covenants and other restrictions which do
not materially impair the current





28




--------------------------------------------------------------------------------







uses or the occupancy by the Purchaser or any of its Purchaser Subsidiaries of
the property subject thereto.

3.16

Contracts.  

(a)

Section 3.16 of the Purchaser Disclosure Schedule lists all material agreements
required to be disclosed under the Exchange Act or the Securities Act to which
the Purchaser or any of its Purchaser Subsidiaries is a party as of the date of
this Agreement, including:

(i)

any agreement (or group of related agreements) for the lease of personal
property from or to third parties;

(ii)

any agreement establishing a partnership or joint venture;

(iii)

any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) or under which it has
imposed (or may impose) a Security Interest on any of its assets, tangible or
intangible;

(iv) any agreement that purports to limit in any material respect the right of
the Purchaser to engage in any line of business, or to compete with any person
or operate in any geographical location;

(v)

any employment agreement with executive officers;

(vi)

any agreement under which the consequences of a default or termination would
reasonably be expected to have a Purchaser Material Adverse Effect;

(vii)

any agreement which contains any provisions requiring the Purchaser or any of
its Purchaser Subsidiaries to indemnify any other party thereto (excluding
indemnities contained in agreements for the purchase, sale or license of
products entered into in the Ordinary Course of Business); and

(viii)

any agreement, other than as contemplated by this Agreement and the Transaction
Documents, relating to the sales of securities of the Purchaser or any of its
Purchaser Subsidiaries to which the Purchaser or such Subsidiary is a party.

(b)

With respect to each agreement listed in the Purchaser SEC Reports:  (i) the
agreement is legal, valid, binding and enforceable and in full force and effect;
(ii) the agreement will continue to be legal, valid, binding and enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing; and
(iii) neither the Purchaser nor any of its Purchaser Subsidiaries nor, to the
knowledge of the Purchaser, any other party, is in breach or violation of, or
default under, any such agreement, and no event has occurred, is pending or, to
the knowledge of the Purchaser, is threatened, which, after the giving of
notice, with lapse of time or otherwise, would constitute a breach or default by
the Purchaser or any of its Purchaser Subsidiaries or, to the knowledge of the
Purchaser, any other party under such contract.

3.17

Accounts Receivable.  All accounts receivable of the Purchaser and its Purchaser
Subsidiaries reflected on the Purchaser SEC Reports are valid receivables
subject to no setoffs or counterclaims and are current and collectible (within
90 days after the date on which it first became due and payable), net of the
applicable reserve for bad debts on the balance sheet contained in the most
recent





29




--------------------------------------------------------------------------------







Purchaser Report.  All accounts receivable reflected in the financial or
accounting records of the Purchaser that have arisen since the date of the
balance sheet contained in the most recent Purchaser Report are valid
receivables subject to no setoffs or counterclaims and are collectible (within
90 days after the date on which it first became due and payable), net of a
reserve for bad debts in an amount proportionate to the reserve shown on the
balance sheet contained in the most recent Purchaser Report.

3.18

Powers of Attorney.  There are no outstanding powers of attorney executed on
behalf of the Purchaser or any of its Purchaser Subsidiaries.

3.19

Insurance.  Section 3.19 of the Purchaser Disclosure Schedule lists each
insurance policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Purchaser or any of its Purchaser Subsidiaries is a party.  Such insurance
policies are of the type and in amounts customarily carried by organizations
conducting businesses or owning assets similar to those of the Purchaser and its
Purchaser Subsidiaries.  There is no material claim pending under any such
policy as to which coverage has been questioned, denied or disputed by the
underwriter of such policy.  All premiums due and payable under all such
policies have been paid, neither the Purchaser nor any of its Purchaser
Subsidiaries may be liable for retroactive premiums or similar payments, and the
Purchaser and its Purchaser Subsidiaries are otherwise in compliance in all
material respects with the terms of such policies.  The Purchaser has no
knowledge of any threatened termination of, or material premium increase with
respect to, any such policy.  Each such policy will continue to be enforceable
and in full force and effect immediately following the Closing in accordance
with the terms thereof as in effect immediately prior to the Closing.

3.20

Warranties.  No product or service sold or delivered by the Purchaser or any of
its Purchaser Subsidiaries is subject to any guaranty, warranty, right of credit
or other indemnity other than the applicable standard terms and conditions of
sale of the Purchaser or the appropriate Subsidiary.

3.21

Litigation.  Except as disclosed in Section 3.21 of the Purchaser Disclosure
Schedule,  as of the date of this Agreement, there is no Legal Proceeding which
is pending or, to the Purchaser’s knowledge, threatened against the Purchaser or
any Subsidiary of the Purchaser which, if determined adversely to the Purchaser
or such Subsidiary, could have, individually or in the aggregate, a Purchaser
Material Adverse Effect or which in any manner challenges or seeks to prevent,
enjoin, alter or delay the transactions contemplated by this Agreement. For
purposes of this Section 3.21, any such pending or threatened Legal Proceedings
where the amount at issue exceeds or could reasonably be expected to exceed the
lesser of $10,000 per Legal Proceeding or $25,000 in the aggregate shall be
deemed to, if determined adversely to the Purchaser or such Subsidiary, to have
resulted in a Purchaser Material Adverse Effect hereunder.

3.22

Employees.  

(a)

The Purchaser and Purchaser Subsidiaries have no employees. Section 3.22 of the
Purchaser Disclosure Schedule sets forth a complete and accurate list of all
independent contractors engaged by the Purchaser and deemed material to the
conduct of Purchaser’s business as currently operated.

(b)

Neither the Purchaser nor any of its Purchaser Subsidiaries is a party to or
bound by any collective bargaining agreement, nor have any of them experienced
any strikes, grievances, claims of unfair labor practices or other collective
bargaining disputes.  The Purchaser has no knowledge of any organizational
effort made or threatened, either currently or since the date of organization of
the





30




--------------------------------------------------------------------------------







Purchaser, by or on behalf of any labor union with respect to employees of the
Purchaser or any of its Purchaser Subsidiaries.

3.23

Employee Benefits.  Neither the Purchaser nor any of its Purchaser Subsidiaries
or ERISA Affiliates maintains, sponsors or contributes to or in the past has
maintained, sponsored or contributed to any Employee Benefit Plan or
multiemployer plan (as defined in Section 4001(a)(3) of ERISA).

3.24

Environmental Matters.  

(a)

Each of the Purchaser and its Purchaser Subsidiaries has complied with all
applicable Environmental Laws, except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Purchaser Material Adverse Effect.  There is no pending or,
to the knowledge of the Purchaser, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request by any Governmental Entity, relating to any
Environmental Law involving the Purchaser or any of its Purchaser Subsidiaries,
except for litigation, notices of violations, formal administrative proceedings
or investigations, inquiries or information requests that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Purchaser Material Adverse Effect.  

(b)

Set forth in Section 3.24(b) of the Purchaser Disclosure Schedule is a list of
all documents (whether in hard copy or electronic form) that contain any
environmental reports, investigations and audits relating to premises currently
or previously owned or operated by the Purchaser or any of its Purchaser
Subsidiaries (whether conducted by or on behalf of the Purchaser or its
Subsidiaries or a third party, and whether done at the initiative of the
Purchaser or any of its Purchaser Subsidiaries or directed by a Governmental
Entity or other third party) which were issued or conducted during the past five
years and which the Purchaser has possession of or access to.  A complete and
accurate copy of each such document has been provided to the Company.

(c)

To the knowledge of the Purchaser, there is no material environmental liability
of any solid or hazardous waste transporter or treatment, storage or disposal
facility that has been used by the Purchaser or any of its Purchaser
Subsidiaries.

3.25

Permits.  Section 3.25 of the Purchaser Disclosure Schedule sets forth a list of
all authorizations, approvals, clearances, permits, licenses, registrations,
certificates, orders, approvals or exemptions from any Governmental Entity
(including without limitation those issued or required under Environmental Laws
and those relating to the occupancy or use of owned or leased real property)
(“Purchaser Permits”) issued to or held by the Purchaser or any of its Purchaser
Subsidiaries.  Such listed permits are the only Purchaser Permits that are
required for the Purchaser and any of its Subsidiaries to conduct their
respective businesses as presently conducted except for those the absence of
which, individually or in the aggregate, have not had and would not reasonably
be expected to have a Purchaser Material Adverse Effect.  Each such Purchaser
Permit is in full force and effect and, to the knowledge of the Purchaser, no
suspension or cancellation of such Purchaser Permit is threatened and there is
no basis for believing that such Purchaser Permit will not be renewable upon
expiration.  Each such Purchaser Permit will continue in full force and effect
immediately following the Closing.

3.26

Certain Business Relationships with Affiliates.  No Affiliate of the Purchaser
or of any of its Subsidiaries (a) owns any property or right, tangible or
intangible, which is used in the business of the Purchaser or any of its
Purchaser Subsidiaries, (b) has any claim or cause of action against the





31




--------------------------------------------------------------------------------







Purchaser or any of its Purchaser Subsidiaries, or (c) owes any money to, or is
owed any money by, the Purchaser or any of its Purchaser Subsidiaries.
 Section 3.26 of the Purchaser Disclosure Schedule describes any transactions
involving the receipt or payment in excess of $1,000 in any fiscal year between
the Purchaser or any of its Purchaser Subsidiaries and any Affiliate thereof
which have occurred or existed since the beginning of the time period covered by
the Purchaser Financial Statements.  

3.27

Brokers’ Fees.  Except as set forth on Section 3.27 of the Purchaser Disclosure
Schedule, neither the Purchaser nor any of its Purchaser Subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.

3.28

Disclosure.  No representation or warranty by the Purchaser or any Purchaser
Subsidiary contained in this Agreement, and no statement contained in the any
document, certificate or other instrument delivered or to be delivered by or on
behalf of the Purchaser or any Purchaser Subsidiary pursuant to this Agreement,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading.  The Purchaser has disclosed to the Company all material
information relating to the business of the Purchaser or any of its Purchaser
Subsidiaries or the transactions contemplated by this Agreement.

3.29

Interested Party Transactions.  No officer, director or, to the knowledge of the
Purchaser, stockholder of the Purchaser or any “affiliate” (as such term is
defined in Rule 12b-2 under the Exchange Act) or “associate” (as such term is
defined in Rule 405 under the Securities Act) of any such person currently has
or has had, either directly or indirectly, (a) an interest in any person that
(i) furnishes or sells services or products that are furnished or sold or are
proposed to be furnished or sold by the Purchaser or any of its Purchaser
Subsidiaries or (ii) purchases from or sells or furnishes to the Purchaser or
any of its Purchaser Subsidiaries any goods or services, or (b) a beneficial
interest in any contract or agreement to which the Purchaser or any of its
Purchaser Subsidiaries is a party or by which it may be bound or affected.
 Neither the Purchaser nor any of its Purchaser Subsidiaries has extended or
maintained credit, arranged for the extension of credit, or renewed an extension
of credit, in the form of a personal loan to or for any director or executive
officer (or equivalent thereof) of the Purchaser or any of its Purchaser
Subsidiaries.

3.30

Duty to Make Inquiry.  To the extent that any of the representations or
warranties in this Article III are qualified by “knowledge” or “belief,” each of
the Purchaser and any Purchaser Subsidiary represents and warrants that it has
made due and reasonable inquiry and investigation concerning the matters to
which such representations and warranties relate, including, but not limited to,
diligent inquiry by its directors, officers and key personnel and the directors,
officers and key personnel of any Subsidiary.

3.31

Accountants.  Marcum, LLP (the “Purchaser Auditor”) is and has been throughout
the periods covered by the financial statements of the Purchaser for the most
recently completed fiscal year and through the date hereof (a) a registered
public accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act
of 2002), (b) “independent” with respect to the Purchaser within the meaning of
Regulation S-X and (c) in compliance with subsections (g) through (l) of Section
10A of the Exchange Act and the related rules of the SEC and the Public Company
Accounting Oversight Board.  Except as set forth on Section 3.31 of the
Purchaser Disclosure Schedule, the report of the Purchaser Auditor on the
financial statements of the Purchaser for the past fiscal year did not contain
an adverse opinion or a disclaimer of opinion, or was qualified as to
uncertainty, audit scope, or accounting principles, although it did express
uncertainty as to the Purchaser’s ability to continue as a going concern.
 During the Purchaser’s most recent fiscal year and the subsequent interim
periods, there were no disagreements with





32




--------------------------------------------------------------------------------







the Purchaser Auditor on any matter of accounting principles or practices,
financial statement disclosure, or auditing scope or procedures.  None of the
reportable events listed in Item 304(a)(1)(iv) or (v) of Regulation S-K occurred
with respect to the Purchaser Auditor.

3.32

Minute Books.  The minute books and other similar records of the Purchaser and
each of its Subsidiaries contain, in all material respects, complete and
accurate records of all actions taken at any meetings of directors (or
committees thereof) and stockholders or actions by written consent in lieu of
the holding of any such meetings since the time of organization of each such
corporation through the date of this Agreement.  The Purchaser has provided true
and complete copies of all such minute books and other similar records to the
Company’s representatives.

3.33

Board Action.  The Purchaser’s Board of Directors (a) has unanimously determined
that the acquisition of the Subject Shares and other transactions contemplated
by this Agreement is advisable and in the best interests of the Purchaser’s
stockholders and is on terms that are fair to such Purchaser stockholders, (b)
has caused the Purchaser to approve this Agreement by unanimous written consent,
and (c) adopted this Agreement in accordance with the provisions of the Florida
business corporation act.

ARTICLE IV
COVENANTS

4.1

Closing Efforts.  Each of the Parties shall use its best efforts, to the extent
commercially reasonable in light of the circumstances (“Reasonable Best
Efforts”), to take all actions and to do all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including without limitation using its Reasonable Best Efforts to ensure that
(i) its representations and warranties remain true and correct in all material
respects through the Closing Date and (ii) the conditions to the obligations of
the other Parties to consummate the sale and purchase of the Subject Shares are
satisfied.

4.2

Governmental and Third-Party Notices and Consents.

(a)

Each Party shall use its Reasonable Best Efforts to obtain, at its expense, all
waivers, permits, consents, approvals or other authorizations from Governmental
Entities, and to effect all registrations, filings and notices with or to
Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement and to otherwise comply with all
applicable Laws in connection with the consummation of the transactions
contemplated by this Agreement.

(b)

The Company shall use its Reasonable Best Efforts to obtain, at its expense, all
such waivers, consents or approvals from third parties, and to give all such
notices to third parties, as set forth in Section 4.2(b) of the Company
Disclosure Schedule.

4.3

Form 8-K.  Promptly after the execution of this Agreement, the Purchaser shall
prepare a Current Report on Form 8-K relating to this Agreement and the
transactions contemplated hereby; which Form 8-K shall be submitted to and be
reviewed and approved by the Stockholders and their attorneys prior to filing
with the SEC.   The Purchaser shall use its Reasonable Best Efforts to cause (a)
such Form 8-K to be filed with the SEC within four Business Days of the date of
execution of this Agreement, (b) an additional Form 8-K to be filed with the SEC
within four Business Days following the Closing Date and (c) to otherwise comply
with all requirements of applicable federal and state securities laws.





33




--------------------------------------------------------------------------------







4.4

Operation of Company Business.  During the period from the date of this
Agreement to the Closing Date, the Stockholders shall cause the Company to
conduct its operations in the Ordinary Course of Business and in material
compliance with all Laws applicable to the Company or any of its properties or
assets and, to the extent consistent therewith, use its Reasonable Best Efforts
to preserve intact its current business organization, keep its physical assets
in good working condition, keep available the services of its current officers
and employees and preserve its relationships with customers, suppliers and
others having business dealings with it to the end that its goodwill and ongoing
business shall not be impaired in any material respect.  Without limiting the
generality of the foregoing, prior to the Closing Date, the Stockholders shall
not (and shall cause the Company not to), without the written consent of the
Purchaser (which shall not be unreasonably withheld, conditioned or delayed) and
except as otherwise contemplated by this Agreement, incur any funded
indebtedness:

(a)

issue or sell, or redeem or repurchase, any stock or other securities of the
Company or any warrants, options or other rights to acquire any such stock or
other securities (except pursuant to the conversion or exercise of outstanding
convertible securities, options or warrants outstanding on the date hereof), or
amend any of the terms of (including without limitation the vesting of) any such
convertible securities or options or warrants;

(b)

except as otherwise contemplated under Section 4.4(h), below, split, combine or
reclassify any shares of its capital stock; or, except as may be required to
enable Stockholders to pay taxes on the Pre-Tax Profits of the Company through
the Closing Date, and except as otherwise contemplated under Section 4.4(h),
below, declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of its capital
stock;

(c)

create, incur or assume any indebtedness for borrowed money (including
obligations in respect of capital leases) except in the Ordinary Course of
Business or in connection with the transactions contemplated by this Agreement;
assume, guarantee, endorse or otherwise become liable or responsible (whether
directly, contingently or otherwise) for the obligations of any other person or
entity; or make any loans, advances or capital contributions to, or investments
in, any other person or entity;

(d)

enter into, adopt or amend any Employee Benefit Plan or any employment or
severance agreement or arrangement or (except for normal increases in the
Ordinary Course of Business for employees who are not Affiliates) increase in
any manner the compensation or fringe benefits of, or materially modify the
employment terms of, its directors, officers or employees, generally or
individually, or pay any bonus or other benefit to its directors, officers or
employees;

(e)

acquire, sell, lease, license or dispose of any assets or property (including
without limitation any shares or other equity interests in or securities of the
Company or any corporation, partnership, association or other business
organization or division thereof), other than purchases and sales of assets in
the Ordinary Course of Business;

(f)

mortgage or pledge any of its property or assets (including without limitation
any shares or other equity interests in or securities of the Company or any
corporation, partnership, association or other business organization or division
thereof), or subject any such property or assets to any Security Interest;

(g)

discharge or satisfy any Security Interest or pay any obligation or liability
other than in the Ordinary Course of Business;





34




--------------------------------------------------------------------------------







(h)

as at the Closing Date, and after giving effect to the declaration or funding of
any dividends or distributions to the Stockholders, whether in cash or in
property, (A) the combined stockholders’ equity of both the Company and DiscCo
shall be not less than $4,000,000, (B) neither the Company nor DiscCo will have
an Indebtedness in excess of $100,000, and (C) not less than $500,000 of the
combined assets of both the Company and DiscCo will be in the form of cash or
immediately marketable securities which is necessary to cover operating expenses
of WRG and the Company incurred in the ordinary course of business;

(i)

amend the charter, by-laws or other organizational documents of the Company;

(j)

change in any material respect its accounting methods, principles or practices,
except insofar as may be required by a generally applicable change in GAAP;

(k)

enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
material contract or agreement;

(l)

institute or settle any Legal Proceeding;

(m)

take any action or fail to take any action permitted by this Agreement with the
knowledge that such action or failure to take action would result in (i) any of
the representations and warranties of the Company set forth in this Agreement
becoming untrue in any material respect or (ii) any of the conditions to the
 Closing set forth in Article V not being satisfied; or

(n)

agree in writing or otherwise to take any of the foregoing actions.

4.5

Access to Information.  

(a)

The Stockholders and the Company shall permit representatives of the Purchaser
to have full access (at all reasonable times, and in a manner so as not to
interfere with the normal business operations of the Company) to all premises,
properties, financial and accounting records, contracts, other records and
documents, and personnel, of or pertaining to the Company.

(b)

The Purchaser (i) shall treat and hold as confidential any Confidential
Information (as defined below), (ii) shall not use any of the Confidential
Information except in connection with this Agreement, and (iii) if this
Agreement is terminated for any reason whatsoever, shall return to the
Stockholders all tangible embodiments (and all copies) thereof which are in its
possession.  For purposes of this Agreement, “Confidential Information” means
any information of the Company that is furnished to the Purchaser or any of its
representatives by the Stockholders or the Company in connection with this
Agreement; provided, however, that it shall not include any information (A)
which, at the time of disclosure, is available publicly other than as a result
of non-permitted disclosure by the Purchaser, or their respective directors,
officers, employees or representatives, (B) which, after disclosure, becomes
available publicly through no fault of the Purchaser, or their respective
directors, officers, employees or representatives, (C) which the Purchaser knew
or to which the Purchaser had access prior to disclosure, provided that the
source of such information is not known by the Purchaser to be bound by a
confidentiality obligation to the Company, or (D) which the Purchaser rightfully
obtains from a source other than the Stockholders or the Company, provided that
the source of such information is not known by the Purchaser to be bound by a
confidentiality obligation to the Company.

(c)

Tax Cooperation.  The Parties agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Company (including access to books and records) as is reasonably
necessary for the filing of all Tax





35




--------------------------------------------------------------------------------







Returns, the making of any election relating to Taxes, the preparation for any
audit by any governmental authority and the prosecution or defense of any
claims, suit or proceeding relating to any Tax.

4.6

Required Financing.

(a)

Promptly following the date  of execution of this Agreement, the Purchaser shall
undertake and shall use its Reasonable Best Efforts to obtain from one or more
reputable institutional investors, hedge funds, family offices or other lenders
(collectively, the “Investors”) any combination of secured or unsecured debt or
equity financing aggregating not less than Thirty-Five Million ($35,000,000)
Dollars to enable the Purchaser to pay the Base Purchase Price, other financial
obligations owed pursuant to the Merger Agreement, and all transaction expenses
contemplated by this Agreement (the “Required Financing”).  

(b)

The final terms and conditions of the Required Financing shall be reasonably
acceptable to the Board of Directors of Purchaser and reasonably acceptable to
the Stockholders.  The Parties acknowledge that all or certain of the Investors
may require, as a condition to such Required Financing, that the assets and/or
the Subject Shares of the Company be subject to liens, pledges, encumbrances and
Security Interests in favor of one or more of such Investors (collectively, the
“Investor Collateral”). The terms and conditions of the Required Financing and
Security Interests granted on Investor Collateral shall be reasonably acceptable
to the Stockholders, as indicated in writing, such acceptance to not be
unreasonably withheld.

(c)

On or before October 15, 2015, Purchaser shall deliver to the Stockholders, a
term sheet or commitment letter from one or more financially credible financing
sources (“Financing Letter”), demonstrating the availability of the Required
Financing, in such form and with such terms and conditions as are reasonably
acceptable to source of such Required Financing, the Purchaser and the
Stockholders.  The Stockholders may terminate this Agreement and the Transaction
contemplated hereby in the event the Purchaser has not delivered a reasonably
acceptable Financing Letter by October 15, 2015.  All parties understand that
there currently exists an Existing Stockholders Agreement between Russell and
Williams that imposes certain rights and obligations as between them, so that if
either Stockholder elects to terminate this Agreement, both Stockholders shall
be deemed to have terminated this Agreement.




(d)

True and complete copies of all commitments, term sheets or other definitive
documents to be entered into between the Purchaser and any one or more Investor
in connection with a proposed Required Financing shall be promptly furnished to
the Stockholders and their legal and financial advisors.




4.7

Operation of Purchaser’s Business.  Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Closing Date, the
Purchaser shall (and shall cause each of its Subsidiaries to) conduct its
operations in the Ordinary Course of Business and in material compliance with
all Laws applicable to the Purchaser, any Purchaser Subsidiary or any of their
properties or assets and, to the extent consistent therewith, use its Reasonable
Best Efforts to preserve intact its current business organization, keep its
physical assets in good working condition, keep available the services of its
current officers and employees and preserve its relationships with customers,
suppliers and others having business dealings with it to the end that its
goodwill and ongoing business shall not be impaired in any material respect.
 Without limiting the generality of the foregoing, except as required in order
to obtain and consummate the Required Financing, the Purchaser shall not prior
to the Closing Date, without the written consent of the Stockholders:





36




--------------------------------------------------------------------------------







(a)

issue or sell, or redeem or repurchase, any stock or other securities of the
Purchaser or any rights, warrants or options to acquire any such stock or other
securities;

(b)

split, combine or reclassify any shares of its capital stock; declare, set aside
or pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of its capital stock;

(c)

create, incur or assume any indebtedness (including obligations in respect of
capital leases); assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person or entity; or make any loans, advances or capital contributions
to, or investments in, any other person or entity;

(d)

enter into, adopt or amend any Purchaser Benefit Plan or any employment or
severance agreement or arrangement or increase in any manner the compensation or
fringe benefits of, or materially modify the employment terms of, its directors,
officers or employees, generally or individually, or pay any bonus or other
benefit to its directors, officers or employees, except the adoption of the
Purchaser Equity Plan (as defined below);  

(e)

acquire, sell, lease, license or dispose of any assets or property (including
without limitation any shares or other equity interests in or securities of any
Subsidiary of the Purchaser or any corporation, partnership, association or
other business organization or division thereof);

(f)

mortgage or pledge any of its property or assets or subject any such property or
assets to any Security Interest;

(g)

discharge or satisfy any Security Interest or pay any obligation or liability
other than in the Ordinary Course of Business;

(h)

amend its charter, by-laws or other organizational documents (except as
contemplated hereby);

(i)

change in any material respect its accounting methods, principles or practices,
except insofar as may be required by a generally applicable change in GAAP;

(j)

enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
contract or agreement;

(k)

institute or settle any material Legal Proceeding;

(l)

take any action or fail to take any action permitted by this Agreement with the
knowledge that such action or failure to take action would result in (i) any of
the representations and warranties of the Purchaser and/or any Purchaser
Subsidiary set forth in this Agreement becoming untrue in any material respect
or (ii) any of the conditions to the Closing set forth in Article V not being
satisfied; or

(m)

agree in writing or otherwise to take any of the foregoing actions.

4.8

Access to Purchaser Information.  

(a)

The Purchaser shall permit the Stockholders and representatives of the
Stockholders to have full access (at all reasonable times, and in a manner so as
not to interfere with the





37




--------------------------------------------------------------------------------







normal business operations of the Purchaser) to all premises, properties,
financial and accounting records, contracts, other records and documents, and
personnel of or pertaining to the Purchaser.

(b)

Each of the Stockholders and the Company (i) shall treat and hold as
confidential any Purchaser Confidential Information (as defined below), (ii)
shall not use any of the Purchaser Confidential Information except in connection
with this Agreement, and (iii) if this Agreement is terminated for any reason
whatsoever, shall return to the Purchaser all tangible embodiments (and all
copies) thereof which are in its possession.  For purposes of this Agreement,
“Purchaser Confidential Information” means any information of the Purchaser or
any Purchaser Subsidiary that is furnished to the Stockholders or the Company by
the Purchaser or its Subsidiaries in connection with this Agreement; provided,
however, that it shall not include any information (A) which, at the time of
disclosure, is available publicly other than as a result of non-permitted
disclosure by the Stockholders or the Company, or their respective directors,
officers, or employees, (B) which, after disclosure, becomes available publicly
through no fault of the Stockholders or the Company or their respective
directors, officers, or employees, (C) which the Stockholders or the Company
knew or to which the Company or Company Subsidiary had access prior to
disclosure, provided that the source of such information is not known by the
Stockholders or the Company to be bound by a confidentiality obligation to the
Purchaser or any Subsidiary of the Purchaser or (D) which the Stockholders or
the Company rightfully obtains from a source other than the Purchaser or a
Subsidiary of the Purchaser, provided that the source of such information is not
known by the Stockholders or the Company to be bound by a confidentiality
obligation to the Purchaser.  

4.9

Post-Closing Operation of the Businesses of the Company.  The Parties hereto do
hereby covenant and agree as follows with respect to the operation of the
businesses of the Company and DiscCo following the Closing Date:

(a)

Following the Closing Date, the businesses of the Company shall be operated
substantially in the manner contemplated by the Stockholders Agreement, and each
of the Purchaser and the Stockholders shall comply with their respective
covenants and agreements contained in the Stockholders Agreement; and

(b)

Except for their death or “permanent disability” (as defined in the Employment
Agreements), Williams shall be the Chief Executive Officer of the Company and
Russell shall be the President of the Company with authority to manage the
businesses of the Company, subject to the provisions of such Employment
Agreements and Stockholders Agreements.  

4.10

Expenses.  The costs and expenses of the Purchaser and the Stockholders
(including legal fees and expenses of the Purchaser and the Stockholders)
incurred in connection with this Agreement, the Exhibits hereto and the
transactions contemplated hereby and thereby, shall be payable by each of the
respective Parties; provided, that (a) the Purchaser shall pay (i) all of the
costs and expenses of auditing the Company Annual Financial Statements and
reviewing any 2015 Interim Financial Statements required to be prepared prior to
the Closing Date, and (ii) fifty (50%) percent of the obligations payable to
James Hutz pursuant to the change in control payment provisions in that certain
Employment Agreement between the Company and Mr. Hutz, dated September 30, 2013
(“Hutz Payment”); and (b) if the Stockholders comply with their representations,
warranties and covenants contained in this Agreement, if for any reason the
Purchaser shall (i) terminate this Agreement by reason of an unsatisfactory Due
Diligence Investigation, or (ii) be unable to obtain the necessary Required
Financing on terms reasonably acceptable to the Stockholders and consummate the
transactions contemplated by this Agreement and the Merger Agreement, then the
Purchaser shall reimburse the Stockholders for their actual reasonable
out-of-pocket costs and expenses related to all of the transactions





38




--------------------------------------------------------------------------------







contemplated by this Agreement and the Merger Agreement, including without
limitation legal and accounting expenses, up to a maximum amount not to exceed
$200,000 in the aggregate.

4.11

Pre-Closing Tax Liabilities. Subject to the tax indemnity agreement by Purchaser
and Purchaser’s Affiliates in favor of Russell, which is hereby acknowledged as
a condition precedent and subsequent to this Agreement and all related
agreements and undertakings, including without limitation the Merger Agreement,
the Stockholders shall be liable for all Taxes for which the Company or the
Stockholders in the case of the Company could reasonably be determined to be
liable (a) with respect to any Tax period ending on or before the Closing Date
and that portion of any Straddle Period ending on the Closing Date, (b) as a
result of being a member of an affiliated, consolidated, combined, unitary or
similar group prior to the Closing, (c) as a transferee or successor, by
contract or pursuant to any Law, which Taxes relate to an event or transaction
occurring before the Closing Date and/or (d) arising out of or resulting from
this Agreement and the Transaction Documents, in each case, together with any
interest, penalties and additions to Tax with respect to any of the foregoing
and any Losses incurred in connection with any of the foregoing.  For purposes
of this Section 4.11, a “Straddle Period” means any Tax period commencing before
and ending after the Closing Date, determined based on an actual closing of the
books used to calculate such Taxes as if such tax period ended as of the close
of business on the Closing Date.

ARTICLE V
CONDITIONS TO CONSUMMATION OF PURCHASE OF SUBJECT SHARES

5.1

Conditions to Each Party’s Obligations.  The respective obligations of each
Party to consummate the sale and purchase of the Subject Shares and other
transactions contemplated by this Agreement is subject to the satisfaction of
each of the events and conditions set forth in this Section 5.1

(a)

 Delivery of Schedules.   The Stockholders and the Company shall deliver final
Company Disclosure Schedules, in form and substance reasonably satisfactory to
the Purchaser, and the Purchaser shall deliver to the Stockholders and the
Company final Purchaser Disclosure Schedules in form and substance reasonably
satisfactory to the Company Stockholder, in each case by a date which shall be
not later than thirty (30) days from the date of execution of this Agreement.

(b)

Merger Transactions.  The Merger Agreement shall have been duly executed and
delivered by the parties thereto prior to the Closing Date.  The filing of the
Certificate of Merger with the Secretary of State of the State of Nevada in
order to consummate the Merger contemplated by the Merger Agreement, the
discharge and retirement of the Purchase Note and consummations of the other
transactions contemplated thereby (collectively, the “Merger Transactions”)
shall be consummated immediately following the Closing of the sale and purchase
of the Subject Shares pursuant to this Agreement.  

(c)

Transaction Documents.  The transactions provided for under this Agreement are
also contingent upon the execution and delivery of the other Transaction
Documents and completion of all other transactions set forth or contemplated
under the Transaction Documents that are required to be performed upon delivery
thereof.

5.2

Conditions to Obligations of the Purchaser.  The obligation of the Purchaser to
consummate the purchase of the Subject Shares is subject to the satisfaction (or
waiver by the Purchaser) of the following additional conditions:

(a)

The Purchaser shall have conducted and completed a thorough business, legal and
financial due diligence investigation of the Company which shall be satisfactory
in all material





39




--------------------------------------------------------------------------------







respects to the Purchaser (the “Due Diligence Investigation”); provided, that so
long as the Stockholders shall furnish Purchaser and its representatives with
all information concerning the Company as Purchaser may reasonably request, and
shall permit Purchaser and its representatives with access to Company personnel,
the Purchaser shall complete such Due Diligence Investigation within sixty (60)
days from the date of execution of this Agreement (the “Due Diligence Period”).
  Unless Purchaser shall notify the Stockholders on or before expiration of the
Due Diligence Period that it intends to terminate this Agreement by reason of an
unsatisfactory Due Diligence Investigation, such condition to the obligations of
Purchaser to consummate this Agreement shall be deemed to have been satisfied.

(b)

The representations and warranties of the Stockholders and the Company set forth
in this Agreement (when read without regard to any qualification as to
materiality or Company Material Adverse Effect contained therein) shall be true
and correct as of the date of this Agreement and shall be true and correct as of
the Closing Date as though made as of the Closing Date (provided, however, that
to the extent such representation and warranty expressly relates to an earlier
date, such representation and warranty shall be true and correct as of such
earlier date), except for any untrue or incorrect representations and warranties
that, individually or in the aggregate, do not have a Company Material Adverse
Effect or a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement;

(c)

The Stockholders and the Company shall have performed or complied with its
agreements and covenants required to be performed or complied with under this
Agreement as of or prior to the Closing Date, except for such non-performance or
non-compliance as does not have a Company Material Adverse Effect or a material
adverse effect on the ability of the Parties to consummate the transactions
contemplated by this Agreement;

(d)

The audit of the Annual Financial Statement of the Company shall reflect that
the net sales revenues and Pre-Tax Profits of the Company and DiscCo for the
2014 Fiscal Year were not less than ninety (90%) of the estimated $53,800,000 of
net sales revenues and estimated $10,000,000 of Pre-Tax Profits reflected on the
unaudited Fiscal Year Financial Statements;

(e)

The Purchaser shall have received from one or more Investors not less than
$35,000,000 of gross proceeds of the Required Financing on terms and conditions
reasonably acceptable to the Purchaser and that comply with the provisions of
this Agreement;

(f)

The Purchaser shall have obtained (and shall have provided copies thereof to the
Company) the written consent or approval of the requisite holders of a majority
of its voting capital stock, if and to the extent required by applicable Law or
the rules of the Nasdaq Capital Markets, to the execution, delivery and
performance by the Purchaser of this Agreement and the other Transaction
Documents to which Purchaser is a party, in form and substance satisfactory to
the Purchaser;

(g)

The Company and DiscCo shall have complied with the provisions of Section 4.4(h)
of this Agreement;

(h)

No Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

(i)

The Stockholders shall have delivered to the Purchaser and any Purchaser
Subsidiary a certificate (the “Stockholders Certificate”) to the effect that (i)
to the knowledge of the Stockholders, the representations and warranties of the
Stockholders and the Company set forth in Article





40




--------------------------------------------------------------------------------







II of this Agreement are true and correct as at the Closing Date (provided, that
to the extent such representation and warranty expressly relates to an earlier
date, such representation and warranty shall be true and correct as of such
earlier date), except for any untrue or incorrect representations and warranties
that, individually or in the aggregate, do not have a Company Material Adverse
Effect or a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement; and (ii) each of the
conditions, covenants and agreements required to be performed by the
Stockholders and the Company under this Agreement have been performed or
reasonably satisfied in all material respects;

(j)

The Purchaser shall have received from Weiss Brown, LLP, counsel to Williams and
Davis Miles McGuire Gardner, LLP, counsel to Russell, an opinion on the matters
set forth in Exhibit E attached hereto, addressed to the Purchaser and dated as
of the Closing Date; and

(k)

All conditions precedent to consummation of the “Merger” (as defined in the
Merger Agreement) shall have been satisfied, other than the filing of the
“Certificate of Merger” (as defined in the Merger Agreement) with the Secretary
of State of the State of Nevada.

5.3

Conditions to Obligations of the Stockholders and the Company.  The obligation
of the Stockholders to consummate the sale of the Subject Shares is subject to
the satisfaction of the following additional conditions:

(a)

The Purchaser shall have obtained (and shall have provided copies thereof to the
Company) the written consent of all of the members of its Board of Directors and
the written consent of its stockholders, as required by applicable Law or the
rules of the Nasdaq Capital Markets, to the execution, delivery and performance
by the Purchaser of this Agreement and the other Transaction Documents to which
Purchaser is a party, in form and substance satisfactory to the Purchaser;

(b)

The Purchaser shall have obtained (and shall have provided copies thereof to the
Stockholders) all of the other waivers, permits, consents, approvals or other
authorizations, and effected all of the registrations, filings and notices,
referred to in Section 4.2 which are required on the part of the Purchaser,
except for waivers, permits, consents, approvals or other authorizations the
failure of which to obtain or effect does not, individually or in the aggregate,
have a Purchaser Material Adverse Effect or a material adverse effect on the
ability of the Parties to consummate the transactions contemplated by this
Agreement;

(c)

The representations and warranties of the Purchaser set forth in this Agreement
(when read without regard to any qualification as to materiality or Purchaser
Material Adverse Effect contained therein) shall be true and correct as of the
date of this Agreement and shall be true and correct as of the Closing Date as
though made as of the Closing Date (provided, however, that to the extent such
representation and warranty expressly relates to an earlier date, such
representation and warranty shall be true and correct as of such earlier date),
except for any untrue or incorrect representations and warranties that,
individually or in the aggregate, do not have a Purchaser Material Adverse
Effect or a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement;

(d)

The Purchaser shall have performed or complied with its agreements and covenants
required to be performed or complied with under this Agreement as of or prior to
the Closing Date, except for such non-performance or non-compliance as does not
have a Purchaser Material Adverse Effect or a material adverse effect on the
ability of the Parties to consummate the transactions contemplated by this
Agreement;





41




--------------------------------------------------------------------------------







(e)

No Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

(f)

The Purchaser shall have delivered to the Company a certificate (the “Purchaser
Certificate”) to the effect that (i) the representations and warranties of the
Purchaser set forth in Article III of this Agreement are true and correct as at
the Closing Date (provided, that to the extent such representation and warranty
expressly relates to an earlier date, such representation and warranty shall be
true and correct as of such earlier date), except for any untrue or incorrect
representations and warranties that, individually or in the aggregate, do not
have a Purchaser Material Adverse Effect or a material adverse effect on the
ability of the Parties to consummate the transactions contemplated by this
Agreement; and (ii) each of the conditions, covenants and agreements required to
be performed by the Purchaser under this Agreement have been performed or
satisfied in all material respects;

(g)

On or before October 15, 2015, the Purchaser shall have delivered to the
Stockholders a Financing Letter containing financing terms and conditions
reasonably acceptable to the Stockholders, on terms and conditions that comply
with the provisions of this Agreement;  

(h)

The Purchaser shall deliver and pay to the Stockholders, the Base Purchase Price
and any cash obligations required to be paid upon consummation of the Merger
under the Merger Agreement, pursuant to wire instructions delivered by the
Stockholders;

(i)

The Surviving Corporation of the Merger shall deliver and pay to Williams all
outstanding principal and accrued interest under the Purchase Note pursuant to
wire instructions delivered by Williams; and

(j)

The Company shall have received from CKR Law LLP, counsel to the Purchaser, an
opinion with respect to the matters set forth in Exhibit F attached hereto,
addressed to the Company and dated as of the Closing Date.

ARTICLE VI
INDEMNIFICATION

6.1

Indemnification by the Stockholders.  The Stockholders receiving the
Consideration pursuant to Section 1.2 (the “Indemnifying Stockholders”) shall,
for a period commencing from the Closing Date and ending eighteen (18) months
following the Closing Date (the “Indemnity Period”), severally, not jointly, and
on a 50/50 pro rata basis, indemnify the Purchaser in respect of, and hold it
harmless against, any and all debts, obligations losses, liabilities,
deficiencies, damages, fines, fees, penalties, interest obligations, expenses or
costs (whether absolute, accrued, contingent, fixed or otherwise, or whether
known or unknown, or due or to become due or otherwise) (including without
limitation amounts paid in settlement, interest, court costs, costs of
investigators, fees and expenses of attorneys, accountants, financial advisors
and other experts, and other expenses of litigation) (collectively, “Damages”)
incurred or suffered by the Company or the Purchaser or any Affiliate thereof
resulting from any material misrepresentation or material breach of warranty by,
or failure to perform any material covenant or agreement of, the Company or the
Stockholders contained in this Agreement or the Company Certificate, to the
extent caused by any unreasonable act or omission of the Stockholders or any
circumstances within the reasonable control of the Company or the Stockholders.
Any information, facts, or circumstances discovered by Purchaser or its
representatives or otherwise disclosed to Purchaser in connection with any due
diligence investigation or other examination of Company or DiscCo by Purchaser,
or delivery of information to Purchaser or its representatives by the Company or
the





42




--------------------------------------------------------------------------------







Stockholders, that may have been made on or before the Closing Date shall be
deemed to be a disclosure by the Stockholders and Company pursuant to this
Agreement such that the Purchaser shall not be entitled to indemnification
hereunder. Notwithstanding the above, the foregoing eighteen (18) month
Indemnity Period shall be subject to the provisions of Section 6.4 below.  

6.2

Indemnification by the Purchaser.  Subject to the limitations provided herein,
the Purchaser shall, for a period commencing from the Closing Date and ending
eighteen (18) months from the Closing Date, indemnify the Stockholders in
respect of, and hold them harmless against, any and all Damages incurred or
suffered by the Stockholders resulting from any misrepresentation or breach of
warranty by or failure to perform any covenant or agreement of the Purchaser or
any Purchaser Subsidiary contained in this Agreement.  

6.3

Indemnification Claims.

(a)

In the event the Purchaser or the Stockholders are entitled, or seek to assert
rights, to indemnification under this Article VI, the Purchaser or the
Stockholders (as the case may be) shall give written notification to the
Stockholders or the Purchaser (as the case may be) of the commencement of any
suit or proceeding relating to a third party claim for which indemnification
pursuant to this Article VI may be sought.  Such notification shall be given
within 20 Business Days after receipt by the party seeking indemnification of
notice of such suit or proceeding, and shall describe in reasonable detail (to
the extent known by the party seeking indemnification) the facts constituting
the basis for such suit or proceeding and the amount of the claimed damages;
provided, however, that no delay on the part of the party seeking
indemnification in notifying the indemnifying party shall relieve the
indemnifying party of any liability or obligation hereunder except to the extent
of any damage or liability caused by or arising out of such failure.  Within 20
days after delivery of such notification, the indemnifying party may, upon
written notice thereof to the party seeking indemnification, assume control of
the defense of such suit or proceeding with counsel reasonably satisfactory to
the party seeking indemnification; provided that the indemnifying party may not
assume control of the defense of a suit or proceeding involving criminal
liability or in which equitable relief is sought against the party seeking
indemnification.  If the indemnifying party does not so assume control of such
defense, the party seeking indemnification shall control such defense.  The
party not controlling such defense (the “Non-Controlling Party”) may participate
therein at its own expense; provided that if the indemnifying party assumes
control of such defense and the party seeking indemnification reasonably
concludes that the indemnifying party and the party seeking indemnification have
conflicting interests or different defenses available with respect to such suit
or proceeding, the reasonable fees and expenses of counsel to the party seeking
indemnification shall be considered “Damages” for purposes of this Agreement.
 The party controlling such defense (the “Controlling Party”) shall keep the
Non-Controlling Party advised of the status of such suit or proceeding and the
defense thereof and shall consider in good faith recommendations made by the
Non-Controlling Party with respect thereto.  The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such suit or proceeding (including copies of any summons, complaint or other
pleading which may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise cooperate with and assist the Controlling Party as reasonably needed
in the defense of such suit or proceeding at the sole cost and expense of the
indemnifying party under Section 6.1 or 6.2, which cost and expense shall be
considered “Damages” for purposes of this Agreement.  The indemnifying party
shall not agree to any settlement of, or the entry of any judgment arising from,
any such suit or proceeding without the prior written consent of the party
seeking indemnification, which shall not be unreasonably withheld or delayed;
provided that the consent of the party seeking indemnification shall not be
required if the indemnifying party agrees in writing to pay any amounts payable
pursuant to such settlement or judgment and such settlement or judgment includes
a complete release of the party seeking indemnification from further liability
and has no other materially adverse effect on the party seeking





43




--------------------------------------------------------------------------------







indemnification.  The party seeking indemnification shall not agree to any
settlement of, or the entry of any judgment arising from, any such suit or
proceeding without the prior written consent of the indemnifying party, which
shall not be unreasonably withheld or delayed.

(b)

In order to seek indemnification under this Article VI, the party seeking
indemnification shall give written notification (a “Claim Notice”) to the
indemnifying party which contains (i) a description and the amount (the “Claimed
Amount”) of any Damages incurred or reasonably expected to be incurred by the
party seeking indemnification, (ii) a statement that the party seeking
indemnification is entitled to indemnification under this Article VI for such
Damages and a reasonable explanation of the basis therefor, and (iii) a demand
for payment (in the manner provided in paragraph (c) below) in the amount of the
Claimed Amount.

(c)

Within twenty (20) days after delivery of a Claim Notice, the indemnifying party
shall deliver to the party seeking indemnification a written response (the
“Response”) in which the indemnifying party shall:  (i) agree that the party
seeking indemnification is entitled to receive all of the Claimed Amount,
(ii) agree that the party seeking indemnification is entitled to receive part,
but not all, of the Claimed Amount (the “Agreed Amount”) or (iii) dispute that
the party seeking indemnification is entitled to receive any of the Claimed
Amount.  If the indemnifying party in the Response disputes its liability for
all or part of the Claimed Amount, the indemnifying party and the party seeking
indemnification shall follow the procedures set forth in Section 6.3(d) for the
resolution of such dispute (a “Dispute”).

(d)

During the 60-day period following the delivery of a Response that reflects a
Dispute, the indemnifying party and the party seeking indemnification shall use
good faith efforts to resolve the Dispute.  If the Dispute is not resolved
within such 60-day period, the indemnifying party and the party seeking
indemnification shall discuss in good faith the submission of the Dispute to a
mutually acceptable alternative dispute resolution procedure (which may be
non-binding or binding upon the parties, as they agree in advance) (the “ADR
Procedure”).  In the event the indemnifying party and the party seeking
indemnification agree upon an ADR Procedure, such parties shall, in consultation
with the chosen dispute resolution service (the “ADR Service”), promptly agree
upon a format and timetable for the ADR Procedure, agree upon the rules
applicable to the ADR Procedure, and promptly undertake the ADR Procedure.  The
provisions of this Section 6.3(d) shall not obligate the indemnifying party and
the party seeking indemnification to pursue an ADR Procedure or prevent either
such Party from pursuing the Dispute in a court of competent jurisdiction;
provided that, if the indemnifying party and the party seeking indemnification
agree to pursue an ADR Procedure, neither the indemnifying party nor the party
seeking indemnification may commence litigation or seek other remedies with
respect to the Dispute prior to the completion of such ADR Procedure.  Any ADR
Procedure undertaken by the indemnifying party and the party seeking
indemnification shall be considered a compromise negotiation for purposes of
federal and state rules of evidence, and all statements, offers, opinions and
disclosures (whether written or oral) made in the course of the ADR Procedure by
or on behalf of the indemnifying party, the party seeking indemnification or the
ADR Service shall be treated as confidential and, where appropriate, as
privileged work product.  Such statements, offers, opinions and disclosures
shall not be discoverable or admissible for any purposes in any litigation or
other proceeding relating to the Dispute (provided that this sentence shall not
be construed to exclude from discovery or admission any matter that is otherwise
discoverable or admissible).  The fees and expenses of any ADR Service used by
the indemnifying party and the party seeking indemnification shall be considered
to be Damages; provided, that if the indemnifying party are determined not to be
liable for Damages in connection with such Dispute, the party seeking
indemnification shall pay all such fees and expenses.

Notwithstanding the other provisions of this Section 6.3, if a third party
asserts (other than by means of a lawsuit) that the Purchaser, the Company or
any of their Subsidiaries is liable to such third party for a





44




--------------------------------------------------------------------------------







monetary or other obligation which may constitute or result in Damages for which
the Purchaser may be entitled to indemnification pursuant to this Article VI,
and the Purchaser reasonably determines that the Company or any of their
Subsidiaries has a valid business reason to fulfill such obligation, then (i)
the Purchaser shall be entitled to satisfy such obligation, with prior notice to
but without prior consent from the Indemnifying Stockholders, (ii) the Purchaser
may subsequently make a claim for indemnification in accordance with the
provisions of this Article VI, and (iii) the Purchaser shall be reimbursed, in
accordance with the provisions of this Article VI, for any such Damages for
which it is entitled to indemnification pursuant to this Article VI (subject to
the right of the Indemnifying Stockholders to dispute the Purchaser’s
entitlement to indemnification, or the amount for which it is entitled to
indemnification, under the terms of this Article VI).

6.4

Survival of Representations and Warranties.  All representations and warranties
contained in this Agreement, the Company Certificate or the Purchaser
Certificate shall (a) survive the Closing and any investigation at any time made
by or on behalf of the Purchaser or the Company and (b) shall expire on the date
eighteen (18) months following the Closing Date; provided, however, that Claims
relating to Pre-Closing Tax liabilities for which the Indemnifying Stockholders
are responsible pursuant to Section 4.11 of this Agreement shall survive for the
duration of the applicable Statute of Limitations. If a party entitled to
indemnification delivers to a party from whom it may seek indemnification
hereunder, before expiration of a representation or warranty, either a Claim
Notice based upon a breach of such representation or warranty, or a notice that,
as a result a legal proceeding instituted by or written claim made by a third
party, the party entitled to indemnification reasonably expects to incur Damages
as a result of a breach of such representation or warranty (an “Expected Claim
Notice”), then such representation or warranty shall survive until, but only for
purposes of, the resolution of the matter covered by such Expected Claim Notice.

6.5

Limitations on Claims for Indemnification.  

(a)

Damages Threshold.  Notwithstanding anything to the contrary herein, neither the
Stockholders nor the Purchaser shall not be entitled to recover, or be
indemnified for, Damages under this Article VI unless and until the aggregate of
all such Damages paid or payable by the Indemnifying Stockholders collectively
exceeds $100,000 (the “Damages Threshold”) and then, if such aggregate Damages
Threshold is reached, the Parties shall only be entitled to recover for Damages
in excess of such Damages Threshold, and then up to the Indemnity Cap (defined
in Section 6.5(b) below), except with respect to any fraud or willful misconduct
by the Stockholders or the Purchaser, as applicable, in connection with this
Agreement.  

 (b)

Indemnity Cap.  Notwithstanding anything to the contrary, express or implied
contained in this Agreement, except with respect to (i) any fraud or willful
misconduct by the Stockholders in connection with this Agreement, or (ii) any
Pre-Closing Tax liabilities for which the Stockholders are liable pursuant to
Section 4.11 of this Agreement (for which there shall be no Indemnity Cap), the
Purchaser’s sole and exclusive right to recover any Damages from any
Indemnifying Stockholder, or either of them, under this Article VI with respect
to Claims resulting from or relating to any misrepresentation or breach of
warranty or failure to perform any covenant or agreement by the Stockholders
contained in this Agreement shall be limited to $7,500,000 or fifty (50%)
percent of the cash amount of the Base Purchase Price paid at Closing to both of
the Stockholders on the Closing Date (the “Indemnity Cap”).  For the avoidance
of doubt, (i) the aggregate amount of Damages for which each Stockholder may be
liable pursuant to this Article VI shall not exceed the Indemnity Cap; and (ii)
the aggregate amount of Damages for which any Stockholder may be liable pursuant
to this Article VI shall be limited to an aggregate total of $3,750,000 from
each Stockholder.    





45




--------------------------------------------------------------------------------







(c)

The amount of Damages recoverable by the Purchaser under this Article VI with
respect to an indemnity claim shall be reduced by (i) any proceeds received by
the Purchaser with respect to the Damages to which such indemnity claim relates,
from an insurance carrier and (ii) the amount of any tax savings actually
realized by the Purchaser, for the tax year in which such Damages are incurred,
which are clearly attributable to the Damages to which such indemnity claim
relates (net of any increased tax liability which may result from the receipt of
the indemnity payment or any insurance proceeds relating to such Damages).




ARTICLE VII
TERMINATION

7.1

Termination by Mutual Agreement.  This Agreement may be terminated at any time
by mutual consent of the Parties, provided that such consent to terminate is in
writing and is signed by each of the Parties.

7.2

Termination for Failure to Close.  This Agreement shall automatically be
terminated if the Closing Date shall not have occurred by the Outside Closing
Date.

7.3

Termination by Operation of Law.  This Agreement may be terminated by any Party
hereto if there shall be any statute, rule or regulation that renders
consummation of the transactions contemplated by this Agreement or any Exhibit
hereto (the “Contemplated Transactions”) illegal or otherwise prohibited, or a
court of competent jurisdiction or any government (or governmental authority)
shall have issued an order, decree or ruling, or has taken any other action
restraining, enjoining or otherwise prohibiting the consummation of such
transactions and such order, decree, ruling or other action shall have become
final and non-appealable.

7.4

Termination for Failure to Perform Covenants or Conditions.  This Agreement may
be terminated prior to the Closing Date:

(a)

by the Purchaser if: (i) any of the conditions set forth in Section 5.2 hereof
have not been fulfilled in all material respects by the Closing Date; (ii) the
Stockholders or the Company shall have breached or failed to observe or perform
in any material respect any of its covenants or obligations under this Agreement
if such breach is not cured within ten (10) days of written notice of such
breach from Purchaser (to the extent such breach is curable within such ten-day
period and otherwise if such a cure is not commenced within such ten-day period
and diligently continued to completion) or (iii) as otherwise set forth herein;

(b)

by the Stockholders if: (i) any of the conditions set forth in Section 5.3
hereof have not been fulfilled in all material respects by the Closing Date;
(ii) the Purchaser shall have breached or failed to observe or perform in any
material respect any of its covenants or obligations under this Agreement if
such breach is not cured within ten (10) days of written notice of such breach
from the Stockholders (to the extent such breach is curable within such ten-day
period and otherwise if such a cure is not commenced within such ten-day period
and diligently continued to completion) or (iii) as otherwise set forth herein;
or

(c)

by either the Purchaser or either Stockholder if the conditions set forth in
Section 5.1 hereof have not been fulfilled in all material respects by the
Closing Date.

7.5

Effect of Termination or Default; Remedies.  

(a)

In the event of termination of this Agreement by reason of (i) the Purchaser
being unable to obtain on commercially reasonable terms adequate Required
Financing that is reasonably





46




--------------------------------------------------------------------------------







acceptable to the Stockholders, as contemplated by Section 4.6 above, or (ii) an
unsatisfactory Due Diligence Investigation as set forth in Section 5.2(a) above,
then this Agreement shall forthwith become void and there shall be no liability
on the part of any Party hereto; provided, however, that notwithstanding the
foregoing, in such event Purchaser shall pay for Stockholders’ transaction costs
and expenses as provided in Section 4.10(b) above.  

(b)

In the event of termination of this Agreement for any reason, other than as set
forth in Section 7.5(a), provided that such terminating Party is a
Non-Defaulting Party (as defined below), such Non-Defaulting Party shall have no
further liability to the Defaulting Party (as defied below).  The foregoing
shall not relieve any Defaulting Party from liability for damages actually
incurred as a result of such Defaulting Party’s breach of any term or provision
of this Agreement.

7.6

Remedies; Specific Performance.  Except only for the inability of the Purchaser
to obtain on terms reasonably acceptable to the Purchaser and the Stockholders,
the requisite amount of Required Financing by the Outside Closing Date, in the
event that any Party shall fail or refuse to consummate the Contemplated
Transactions or if any default under or breach of any representation, warranty,
covenant or condition of this Agreement on the part of any Party, (the
“Defaulting Party”) shall have occurred that results in the failure to
consummate the contemplated Transactions, then in addition to the other remedies
provided herein, the non-defaulting Party (the “Non-Defaulting Party”) shall be
entitled to seek and obtain money damages from the Defaulting Party, or may seek
to obtain an order of specific performance thereof against the Defaulting Party
from a court of competent jurisdiction, provided that the Non-Defaulting Party
seeking such protection must file its request with such court within forty-five
(45) days after it becomes aware of the Defaulting Party’s failure, refusal,
default or breach.  In addition, the Non-Defaulting Party shall be entitled to
obtain from the Defaulting Party court costs and reasonable attorneys’ fees
incurred in connection with or in pursuit of enforcing the rights and remedies
provided hereunder.







ARTICLE VIII
MISCELLANEOUS

8.1

Press Releases and Announcements.  No Party shall issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Parties; provided, however, that any Party
may make any public disclosure it believes in good faith is required by
applicable Law or stock market rule (in which case the disclosing Party shall
use reasonable efforts to advise the other Parties and provide them with a copy
of the proposed disclosure prior to making the disclosure).

8.2

No Third Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns; provided, however, that (a) the provisions in Article I
concerning the sale of the Subject Shares and Article VI concerning
indemnification are intended for the benefit of the Stockholders and (b) the
provisions in Section 4.9 concerning indemnification are intended for the
benefit of the individuals specified therein and their successors and assigns.

8.3

Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior or
(other than as set forth in the Transaction Documentation) contemporaneous
understandings, agreements or representations by or among the Parties, written
or oral, with respect to the subject matter hereof.

8.4

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior





47




--------------------------------------------------------------------------------







written approval of the other Parties.   In connection with the forgoing,
Purchaser shall not consummate a Sale of Control of the Purchaser unless, in
connection therewith, the acquiror, surviving corporation or successor in
interest shall expressly assume the obligation to perform all of the obligations
of Purchaser under this Agreement, including, without limitation, payment of all
Earn-Out Payments.

8.5

Counterparts and Facsimile Signature.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Facsimile signatures
delivered by fax and/or e-mail/.pdf transmission shall be sufficient and binding
as if they were originals and such delivery shall constitute valid delivery of
this Agreement.

8.6

Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

8.7

Notices.  All notices, requests, demands, claims and other communications
hereunder shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four Business Days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one Business Day after it is sent for next Business Day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

If to the Company:







W/R Group, Inc.

9160 E. Bahia Dr., Suite 200

Scottsdale, AZ 85260

Attn:  Carey Williams, CEO

   




If to Russell:




Stefan Russell

_____________________

_____________________

























If to Williams:




Carey Williams

9160 E Bahia Dr

Suite 200

Scottsdale, AZ 85260




Copy to (which copy shall not constitute notice hereunder):




Davis Miles McGuire Gardner  LLP

80 E. Rio Salado Parkway,
Suite 401
Tempe, AZ 85281
Tel: (480)733-6800
Fax: (480)733-3748

Attn: Charles Davis, Esq.










Weiss Brown PLLC

6263 North Scottsdale Road, Suite 340, Scottsdale, Arizona 85250 

480.327.6651

Attn:  Scott K. Weiss, Esq.   





48




--------------------------------------------------------------------------------











If to the Purchaser (prior to the Closing):




DS Healthcare Group, Inc.

1601 Green Road

Deerfield Beach FL  33064

Attn:  Daniel Khesin, CEO

Facsimile: 646 .219 .2572

Copy to (which copy shall not constitute notice hereunder):




CKR Law LLP

1330 Avenue of the Americas

New York, NY  10019

Attn:  Stephen A. Weiss

Facsimile: (212) 400-6904




Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other Parties notice in the manner herein set forth.

8.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida or
any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Florida, except that the
provisions of the laws of the State of Arizona shall apply with respect to the
rights and duties of the Stockholders and the Board of Directors of the Company
and where such provisions are otherwise mandatorily applicable or where such
provisions do not conflict with those of the laws of the state of Florida.

8.9

Amendments and Waivers.  The Parties may mutually amend any provision of this
Agreement at any time prior to the Closing Date.  No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by all of the Parties.  No waiver of any right or remedy hereunder shall be
valid unless the same shall be in writing and signed by the Party giving such
waiver.  No waiver by any Party with respect to any default, misrepresentation
or breach of warranty or covenant hereunder shall be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

8.10

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

8.11

Submission to Jurisdiction.  Each of the Parties (a) submits to the jurisdiction
of the state of residence of the defending party in any action or proceeding
arising out of or relating to this Agreement, (b) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court, and (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other





49




--------------------------------------------------------------------------------







security that might be required of any other Party with respect thereto.  Any
Party may make service on another Party by sending or delivering a copy of the
process to the Party to be served at the address and in the manner provided for
the giving of notices in Section 8.7.  Nothing in this Section 8.11, however,
shall affect the right of any Party to serve legal process in any other manner
permitted by law.

8.12

WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

8.13

Construction.  

(a)

The language used in this Agreement shall be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
shall be applied against any Party.

(b)

Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

(c)

For purposes of this Agreement, any reference to a number of shares of DSH
Common Stock or Market Value with respect to the DSH Common Stock shall be
subject to equitable adjustment whenever there shall occur a stock dividend,
stock split, combination, reorganization, recapitalization, reclassification, or
other similar event involving the DSH Common Stock.




[SIGNATURE PAGE FOLLOWS]





50




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.




 

PURCHASER:

 

 

 

 

DS HEALTHCARE GROUP, INC.

 

 

 

 

 

 

 

By:  

 

 

Name:

Daniel Khesin

 

Title:

Chief Executive Officer

 

 

 

 

COMPANY:

 

 

 

 

W/R GROUP , INC.

 

 

 

 

 

 

 

By:  

 

 

Name:

Carey Williams

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

By:  

 

 

Name:

Stefan Russell

 

Title:

President

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

 

 

Carey Williams

 

 

 

 

 

 

 

 

 

 

 Stefan Russell





















